Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

by and among

 

VIRTUSA CORPORATION,

 

AGORA GROUP INC.

 

AND

 

THE SOLE STOCKHOLDER OF AGORA GROUP INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 PURCHASE AND SALE OF ASSETS

1

1.1

Purchase of Assets

1

1.2

Assumption of Liabilities

3

1.3

Assignment of Contracts and Rights

4

1.4

The Closing

4

1.5

Allocation of Purchase Price

5

 

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER
STOCKHOLDER

6

2.1

Organization; Corporate Power and Licenses of the Company

6

2.2

Capitalization and Related Matters

6

2.3

No Subsidiaries

6

2.4

Authorization; No Breach

6

2.5

Financial Statements

7

2.6

Absence of Undisclosed Liabilities

8

2.7

Assets

8

2.8

Tax Matters

8

2.9

Contracts and Commitments

10

2.10

Intellectual Property Rights

12

2.11

Litigation, etc.

13

2.12

Brokers

14

2.13

Insurance

14

2.14

Employees

14

2.15

Employee Benefits

16

2.16

Compliance with Laws

18

2.17

Affiliated Transactions

18

2.18

Customers and Suppliers

18

2.19

Warranties, etc.

19

2.20

Leased Real Property

19

2.21

Governmental Licenses and Permits; Legal Compliance

20

2.22

Absence of Certain Developments

20

2.23

Bank Accounts

22

2.24

Privacy of Individually Identifiable Personal Information

22

2.25

Investment Company Status

22

2.26

Statements True and Correct

22

2.27

No Other Representations or Warranties

22

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER

22

3.1

Organization of Buyer

23

3.2

Authorization of Transaction

23

3.3

Non-contravention

23

3.4

Brokers

23

3.5

Statements True and Correct

23

3.6

No Other Representations or Warranties

23

 

 

 

ARTICLE 4 ADDITIONAL AGREEMENTS

23

 

i

--------------------------------------------------------------------------------


 

4.1

Expenses

23

4.2

Certain Filings

24

4.3

Trademarks; Tradenames; Domain Names

24

4.4

Payments With Respect to Purchased Assets

24

4.5

Tax Matters

24

4.6

Confidentiality; Non-Compete; Non-Solicitation

25

4.7

Litigation Support

28

4.8

Transition Services

28

4.9

Employee and Related Matters

29

4.10

Employee Equity Incentive Pool

30

4.11

Seller Personal Information

31

4.12

Company Financial Statements

31

4.13

Maintenance of the Existence of the Company

31

4.14

Insurance

31

4.15

Public Announcements

31

 

 

 

ARTICLE 5 DELIVERABLES

31

5.1

Company Deliverables

31

5.2

Buyer Deliverables

33

 

 

 

ARTICLE 6 REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS

33

6.1

Survival of Representations and Warranties

33

6.2

Indemnification of Buyer

33

6.3

Indemnification Provisions for Benefit of the Company and the Seller Stockholder

35

6.4

Matters Involving Third Parties

36

6.5

Manner of Payment

37

6.6

Insurance and Third Party Recovery

38

6.7

Exclusive Remedy

38

6.8

Offset

38

6.9

Delivery and Release of Holdback Fund

38

 

 

 

ARTICLE 7 CERTAIN DEFINITIONS

39

7.1

Additional Definitions

44

 

 

 

ARTICLE 8 MISCELLANEOUS

45

8.1

No Third Party Beneficiaries

45

8.2

Entire Agreement

45

8.3

Successors and Assigns

46

8.4

Counterparts

46

8.5

Headings

46

8.6

Notices

46

8.7

Governing Law

47

8.8

Amendments and Waivers

47

8.9

Incorporation of Schedules

47

8.10

Construction

47

8.11

Severability of Provisions

48

8.12

Specific Performance

48

8.13

Delivery by Facsimile, etc.

48

 

ii

--------------------------------------------------------------------------------


 

8.14

Captions

48

8.15

Consent to Jurisdiction

48

8.16

Waiver of Jury Trial

49

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

FORMS OF EMPLOYMENT AGREEMENTS

 

 

 

 

EXHIBIT B

FORM OF TREASURY REGULATIONS SECTION 1.1445-2(b)(2) CERTIFICATE

 

 

SCHEDULES

 

 

 

Schedule 1.1(a)(i)

Tangible Personal Property

Schedule 1.1(b)(v)

Excluded Contracts

Schedule 2.2(a)

Capitalization

Schedule 2.2(b)

Preemptive Rights

Schedule 2.2(c)

Voting Agreements; Transfer Restrictions

Schedule 2.4(b)

Conflicts

Schedule 2.5(a)

Financial Statements

Schedule 2.5(c)

Accounts Payable

Schedule 2.6(b)

Indebtedness

Schedule 2.7(a)

Assets

Schedule 2.7(b)

Condition of Tangible Assets

Schedule 2.8(a)

Tax Returns

Schedule 2.8(b)

Tax Exceptions

Schedule 2.9(a)

Material Contracts

Schedule 2.9(d)

Trade Names

Schedule 2.10(a)

Intellectual Property

Schedule 2.10(b)

Intellectual Property Ownership Exceptions

Schedule 2.10(d)

Intellectual Property Litigation

Schedule 2.10(e)

Intellectual Property Infringement

Schedule 2.10(f)

Intellectual Property Payables

Schedule 2.11

Litigation

Schedule 2.12

Brokerage Commissions

Schedule 2.13

Insurance

Schedule 2.14(a)(i)

Labor Organizations

Schedule 2.14(b)(i)

Company Employees

Schedule 2.14(b)(ii)

Contingent Workers

Schedule 2.14(b)(iii)

Employee Obligations

Schedule 2.14(b)(iv)

Terminations

Schedule 2.14(c)

Exempt and Nonexempt Company Employees

Schedule 2.15(a)

Employee Benefit Plans

Schedule 2.15(b)

Employee Benefit Plan Compliances

Schedule 2.15(e)

Insurance for Employee Benefit Plans

Schedule 2.16

Compliance with Laws

Schedule 2.17

Affiliated Transactions

Schedule 2.18(a)

Material Customers

Schedule 2.18(b)

Unwritten Customer Contracts

 

iii

--------------------------------------------------------------------------------


 

Schedule 2.18(c)

Material Suppliers

Schedule 2.20(b)

Leased Real Property

Schedule 2.21

Permits

Schedule 2.22

Material Adverse Change

Schedule 2.23

Bank Accounts

Schedule 3.4

Transaction Expenses

Schedule 4.9(a)

Active, Key, and Foreign Employees

Schedule 5.1(c)

Required Contract Consents

Schedule 5.1(f)

Released Liens

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of July 28, 2015, by
and among (i) AGORA GROUP, INC., a Georgia corporation, (the “Company”),
(ii) the sole stockholder of the Company listed on the signature pages hereto
(the “Seller Stockholder”) and (iii) VIRTUSA CORPORATION, a Delaware corporation
(“Buyer”).  Terms used herein and not otherwise defined herein shall have the
meaning given to such terms in Article 7 hereof.

 

WHEREAS, the Company is engaged in the business of providing IT services related
to or involving Pegasystems or IBM BPM technologies or in the Business Process
Management (BPM) or Business Rules Engine (BREmarkets (as currently conducted,
and currently proposed to be conducted, by the Company and its Subsidiaries and
Affiliates, the “Business”); and

 

WHEREAS, Buyer desires to acquire from the Company, and the Company desires to
sell to Buyer, certain of the assets of the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF ASSETS

 

1.1                               Purchase of Assets.

 

(a)                                 Purchased Assets.  Pursuant to the terms and
subject to the conditions set forth herein, at the Closing, Buyer shall
purchase, and the Company shall sell, convey, assign, transfer and deliver to
Buyer, all of the assets, properties, rights, titles and interests, other than
the Excluded Assets, of every kind or nature owned, leased or licensed by the
Company as of the Closing Date directly or indirectly in the conduct of the
Business, whether tangible, intangible, real, personal or mixed and wherever
located, including all of the following assets (collectively, the “Purchased
Assets”):

 

(i)                                     all tangible personal property,
including all machinery, equipment, molds, tools, spare parts, furniture,
accessories, office materials, packaging and shipping materials, office
equipment, personal computers, telephone units, facsimile machines, file
cabinets, artwork and drawings and other tangible personal property, including
those items listed on Schedule 1.1(a)(i);

 

(ii)                                  all raw materials, work-in-progress,
finished goods, supplies and other inventories, wherever situated (the
“Inventory”);

 

(iii)                               subject to Section 1.1(b) and Section 1.3,
all rights existing under the Assumed Contracts;

 

(iv)                              all claims, deposits, prepayments, prepaid
expenses, warranties, guarantees, refunds, causes of action, rights of recovery,
rights of set-off and rights of recoupment of every kind and nature (including
rights to insurance proceeds), except for any of the foregoing to the extent
they relate to Excluded Assets or Excluded Liabilities;

 

(v)                                 all Intellectual Property of the Company and
its Affiliates ;

 

--------------------------------------------------------------------------------


 

(vi)                              all Permits, to the extent transferable under
applicable Law;

 

(vii)                           all books and records, including ledgers,
correspondence, lists, studies and reports and other printed or written
materials, including, without limitation, all lists and records pertaining to
customers, personnel, agents, suppliers, distributors and pricing, purchase and
sale records, quality control records, research and development files, files and
data, company manuals and other business related documents and materials,
whether written, electronic or otherwise and all telephone and facsimile numbers
and internet access (including email) accounts (to the extent transferable) and
all information related to Taxes of the Company, but excluding personal income
Tax Returns of the Seller Stockholder; provided, that the Company may retain
copies of any records as may be required by applicable Law or as necessary to
perform its obligations hereunder;

 

(viii)                        all other assets of any kind or nature of the
Company and its Affiliates owned or licensed and used in its conduct of the
Business or purported to be owned or held ; and

 

(ix)                              all insurance, warranty and condemnation net
proceeds received after the Closing Date with respect to damage, non-conformance
of or loss to the foregoing Purchased Assets.

 

(b)                                 Excluded Assets.  Notwithstanding the
foregoing, the following assets of the Company are expressly excluded from the
purchase and sale contemplated hereby (the “Excluded Assets”) and, as such, are
not included in the assets to be conveyed as contemplated hereby:

 

(i)                                     all cash and cash equivalents (other
than assumed deposits);

 

(ii)                                  all accounts receivable, notes receivable
and other amounts receivable from third parties, including customers and
employees (other than receivables in connection with any Purchased Assets for
services to be provided by Buyer following the Closing Date);

 

(iii)                               the general ledgers, accounting records,
minute books, charter documents, stock books, correspondence and materials
related to the Company’s Tax Returns, including any declarations, reports or
statements, statutory books, corporate seals or other records having to do with
the corporate organization of the Company;

 

(iv)                              the personnel files or records and any other
records that the Company is required by Law to retain in its possession;
provided that Buyer shall be given copies of such records as such documents
exist as of the Closing Date;

 

(v)                                 all rights to the Contracts set forth on
Schedule 1.1(b)(v);

 

(vi)                              all bank accounts;

 

(vii)                           the rights which accrue or will accrue to the
Company under this Agreement or the other Transaction Documents;

 

(viii)                        all claims, deposits, prepayments, prepaid
expenses, warranties, guarantees, refunds, causes of action, rights of recovery,
rights of set-off and rights of recoupment of every kind and nature (including
rights to insurance proceeds) relating to the foregoing Excluded Assets;

 

(ix)                              all insurance, warranty and condemnation net
proceeds received after the Closing Date with respect to damage, non-conformance
of or loss to the foregoing Excluded Assets; and

 

2

--------------------------------------------------------------------------------


 

(x)                                 all assets and property of any kind not
owned, leased or licensed by the Company, including, without limitation,
equipment, office furniture and materials, personal computers, telephone units,
facsimile and photocopy machines, software licenses, and other tangible and
intangible property owned, leased or licensed by employees or independent
contractors of the Company and used in connection with the performance of their
duties to the Company.

 

1.2                               Assumption of Liabilities.

 

(a)                                 Assumed Liabilities.  At the Closing, Buyer
shall assume and shall agree to pay, defend, discharge and perform as and when
due and performable all Liabilities arising under each Assumed Contract from and
after the Closing (other than Liabilities attributable to products sold,
services rendered or other actions on or prior to the Closing Date, or to any
failure by the Company or its Affiliates to comply with the terms thereof on or
prior to the Closing Date or Liabilities directly related to the transfer of the
Purchased Assets (including Company Transaction Expenses or any Liability of the
Company or an Affiliate thereof, as contemplated by this Agreement) (the
“Assumed Liabilities”).

 

(b)                                 Excluded Liabilities.  Notwithstanding
anything to the contrary contained herein, Buyer is assuming only the Assumed
Liabilities and is not assuming any other Liability of the Company or any
Affiliate thereof (or any predecessor owner of all or part of the Company’s
business or assets) of whatever nature whether currently in existence or arising
or asserted hereafter.  All such other Liabilities shall be retained by and
remain Liabilities of the Company and its Affiliates (all such Liabilities not
being assumed are herein referred to as the “Excluded Liabilities”).  Without
limiting the foregoing, none of the following shall be Assumed Liabilities for
purposes of this Agreement:

 

(i)                                     all Excluded Taxes of the Company or its
Affiliates;

 

(ii)                                  all Indebtedness of the Company or its
Affiliates;

 

(iii)                               all Liabilities relating to or arising out
of the Company’s or Company’s Affiliate’s bonus plans, whether written or oral,
including any promises to Company or its Affiliate’s employees, made or in
effect prior to the Closing Date (the “Company Bonus Plans”);

 

(iv)                              all claims, causes of action, litigation and
other rights of third parties relating to or arising out of (A) the Assumed
Contracts, including, without limitation, any warranty or indemnity obligation
of the Company or its Affiliates in respect of products sold or services
rendered on or prior to the Closing Date or claims against the Company or its
Affiliates directly related to the transfer of the Purchased Assets as
contemplated by this Agreement or (B) the Excluded Assets, including, without
limitation, any Contract that is not an Assumed Contract;

 

(v)                                 all accounts payable and accrued expenses of
the Company or its Affiliates (whether prior to or following the Closing),

 

(vi)                              all Liabilities of the Company or any
Affiliate relating to or arising out of the Excluded Assets, including, without
limitation, any Contract that is not an Assumed Contract;

 

(vii)                           all Liabilities relating to or arising out of
the Assumed Contracts, including any warranty or indemnity obligation of the
Company or any Affiliate, right of refund, rights of set off or other
obligations or claims, solely in respect of products sold or services rendered
on or prior to the Closing Date;

 

(viii)                        all Environmental Liabilities; and

 

3

--------------------------------------------------------------------------------


 

(ix)                              all Liabilities relating to or arising out of
the Company’s employment of the employees of the Company or engagement of
contractors by the Company or employment of employees by the Affiliates or
engagement of contractors by the Affiliates, including without limitation wages,
commission, accrued vacation pay, performance and other bonuses, benefits and
ownership interests.

 

1.3                               Assignment of Contracts and Rights. 
Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall not constitute an agreement to assign any Contract if an
attempted assignment thereof, without consent of a third party thereto, would
constitute a breach or other contravention thereof or in any way adversely
affect the rights of Buyer or the Company thereunder.  The Company will use
commercially reasonable efforts to obtain the consent of the other parties to
any such Contract in accordance with the Required Contract Consent for the
assignment thereof to Buyer or its designated Affiliate as Buyer may request. 
Unless and until such consent is obtained, or if an attempted assignment thereof
would be ineffective or would adversely affect the rights of Buyer or the
Company thereunder so that Buyer would not in fact receive all rights under such
Contract, the Company and Buyer will cooperate in an arrangement under which
Buyer would obtain the benefits and assume the obligations thereunder in
accordance with this Agreement, including subcontracting, sub-licensing, or
subleasing to Buyer, or under which the Company would enforce, at Buyer’s
expense, for the benefit of Buyer, with Buyer assuming at Buyer’s sole expense
the Company’s obligations and Liabilities (solely to the extent provided in
Section 1.2(a)), any and all rights of the Company against a third party
thereto. The Company will promptly pay to Buyer when received all monies
received by the Company under any such Contracts relating to or arising out of
products delivered, services rendered or work performed on or after the Closing
Date, and Buyer shall pay, defend, discharge and perform all Liabilities
relating to or arising out of products delivered, services rendered or work
performed on or after the Closing Date under such Contracts.

 

1.4                               The Closing.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the closing of the transactions contemplated by the Transaction
Documents (the “Closing”) shall take place (i) at the offices of Goodwin Procter
LLP, 53 State Street, Exchange Place, Boston, MA 02109, or electronically, at
12:01 a.m. (local time), on July 28, 2015, or at such other place or on such
other date as is mutually acceptable to Buyer, the Company and the Seller
Stockholder.  The date of the Closing is herein referred to as the “Closing
Date.”  All transactions shall be deemed to occur at 12:01 a.m. on the Closing
Date, and the Closing shall be effective as of 12:02 a.m. on the Closing Date.

 

(b)                                 Subject to the terms and conditions set
forth herein, and on the basis of the representations, warranties, covenants and
agreements set forth herein, and in the following order:

 

(i)                                     At the Closing, the initial purchase
price (the “Purchase Price”) to be paid by Buyer for the Purchased Assets shall
be Eight Million One Hundred Sixty Six Thousand Dollars ($8,166,000) (on a
debt-free basis), plus (A) the aggregate amount of any Assumed Liabilities, less
(B) the Operating Expense Amount, (C) less the Client Payable Amount less
(D) the Holdback Amount (as defined below).  Buyer shall be entitled to deduct
from the Purchase Price at Closing any amounts payable by the Company and
required to be withheld and deducted under the Code or other applicable Tax
law.  Any amount so deducted shall be remitted by Buyer to the appropriate
Governmental Entity.  To the extent such amounts are withheld by Buyer, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the relevant recipient.  The Purchase Price shall be paid as
provided in Section 1.4(b)(ii).

 

(ii)                                  At the Closing, Buyer shall deliver, in
exchange for the Purchased Assets, the Purchase Price to the Company in
immediately available funds by wire transfer to an account

 

4

--------------------------------------------------------------------------------


 

designated by the Company by notice to Buyer, which notice shall be delivered
not later than two (2) Business Days prior to the Closing Date (the “Seller
Account”).

 

(c)                                  In addition to the foregoing, as
applicable, the Company shall deliver to Buyer or one or more of its designees
such deeds, bills of sale, endorsements, Consents (as defined below),
assignments and other good and sufficient instruments of conveyance and
assignment as Buyer shall deem reasonably necessary to vest in Buyer or one or
more of its designees all right, title and interest in, to and under the
Purchased Assets in the manner described herein free and clear of all Liens and
in form and substance reasonably satisfactory to Buyer.

 

(d)                                 At the Closing, Buyer shall deposit the
amount of Eight Hundred and fifty-four thousand dollars ($854,000) (the
“Holdback Amount”) in immediately available funds by wire transfer in the
Holdback Fund. The Holdback Amount will serve as one source, but not the
exclusive source, for the satisfaction of any indemnification or other claims of
any Buyer Party (as defined below) pursuant to Article 6.  On the date that is
twelve (12) months following the Closing Date, subject to Section 6.9 hereof,
any remaining Holdback Amount shall be delivered by Buyer to the Company from
the Holdback Fund in accordance with Section 6.

 

(e)                                  Closing Deliveries.  At the Closing,
subject to and on the terms and conditions set forth in this Agreement:
(i) Buyer shall deliver to the Company or the Seller Stockholder, as
appropriate, each of the documents required to be delivered by Buyer pursuant to
Section 5.2 that has not been delivered prior to the Closing Date; and (ii) the
Company and the Seller Stockholder shall deliver to Buyer each of the documents
required to be delivered by such Parties pursuant to Section 5.1 that has not
been delivered prior to the Closing Date.

 

1.5                               Allocation of Purchase Price.  As promptly as
practicable, but no later than sixty (60) days following the last day of the
month in which the Closing occurs, Buyer shall prepare an allocation of the
Purchase Price (and all other allocable costs) among the assets of the Company
in accordance with Code Sections 1060 and the Treasury Regulations thereunder
(and any similar provision of state, local or non-U.S. law, as appropriate) (the
“Allocation”).  Buyer shall promptly submit the Allocation to the Company for
approval.  Buyer will make available to the Company and its accountant all
records of work papers used in preparing the Allocation.  The Company shall have
thirty (30) days to review the Allocation.  If the Company does not deliver
written notice to Buyer of any disagreement with Buyer’s calculations within
such thirty (30) day review period, then the Allocation shall become final.  If
the Company disagrees with any item set forth in Buyer’s Allocation, the Parties
will have fifteen (15) days to attempt to mutually resolve the disagreement.  If
any item remains in dispute at the end of the fifteen (15) day period, the
dispute will be submitted to and settled by Ernst & Young or another independent
accounting firm of nationally recognized standing reasonably satisfactory to the
Company and Buyer (which shall not have any material relationship with the
Company, the Seller Stockholder or Buyer) (the “Independent Accountant”).  The
Company and Buyer shall jointly engage the Independent Accountant to review this
Agreement and to resolve the disputed items or amounts for the purpose of
calculating the Allocation.  In making such calculation, the Independent
Accountant shall, acting as an expert and not an arbiter, consider only those
items or amounts in the Buyer’s calculation of the Allocation as to which the
Company has disagreed.  The Independent Accountant’s determination will be based
solely on presentations by the Company and Buyer and the Independent Accountants
shall deliver to the Company and Buyer as promptly as practicable (but in any
event within thirty (30) days of its engagement) a report setting forth such
calculation.  Such report shall be final and binding upon the Company, the
Seller Stockholder and Buyer.  The fees and expenses of the Independent
Accountant shall be borne equally by the Company and Buyer.  Buyer, the Seller
Stockholder, the Company and their Affiliates agree (i) that the Allocation
shall represent the fair market values of the Company’s assets, (ii) to prepare
and file all Tax Returns (including, but not limited to, Internal Revenue
Service Form 8594) in a manner consistent with the Allocation, and (iii) not to
take any

 

5

--------------------------------------------------------------------------------


 

Tax position (whether in Tax audits, Tax Returns or otherwise) that is
inconsistent with the Allocation unless required to do so by applicable law. 
All adjustments to the Purchase Price shall also be allocated in accordance with
the methodology set forth in the Allocation.  The Company shall timely and
properly prepare, execute, file and deliver all documents, forms and other
information as Buyer may reasonably request to prepare the Allocation.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER STOCKHOLDER

 

As a material inducement to Buyer to enter into and perform its obligations
under this Agreement, the Company and the Seller Stockholder represent and
warrant to Buyer that the statements contained in this Article 2 are true and
correct as of the Closing Date, unless a different date is set forth in any such
covenant or representation or warranty (in which case, as of that different
date):

 

2.1                               Organization; Corporate Power and Licenses of
the Company.  The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Georgia.  The Company is not
qualified to do business in any other jurisdictions and, given the character of
the Company’s assets and properties and the business transacted (or proposed to
be transacted) by the Company as of the date hereof, no such qualification is
required, except where the failure to be so qualified would not have a Material
Adverse Effect. The Company possesses all requisite corporate power and
authority to carry out the transactions contemplated by this Agreement and the
Transaction Documents.  Copies of the Company’s articles of incorporation,
bylaws and other organizational documents, previously made available to Buyer,
reflect all amendments made thereto and in effect as of the Closing Date, and
are correct and complete as of the Closing Date.

 

2.2                               Capitalization and Related Matters.  The
issued and outstanding shares of common stock or other equity interests in the
Company (the “Securities”) held beneficially and of record by the Seller
Stockholder are as set forth on Schedule 2.2(a).  Except as set forth on
Schedule 2.2(a), there are no other issued or outstanding securities of the
Company, or securities convertible or exchangeable for any Securities or
containing any profit participation features, nor are there any outstanding
rights or options to subscribe for or to purchase any Securities, or any equity
appreciation rights or phantom equity plans.  All of the Securities have been
validly issued, fully paid and are nonassessable and are free and clear of any
Liens.  Except as set forth on Schedule 2.2(b), there are no statutory or
contractual preemptive rights or rights of refusal with respect to the
Securities.  The Company has not violated any applicable federal or state
securities laws in connection with the offer, sale or issuance of any of its
Securities.  Except as set forth on Schedule 2.2(c), there are no agreements
with respect to the voting or transfer of the Securities.  All of the Securities
are owned (beneficially and of record) by the Seller Stockholder.  To the
Knowledge of the Company, no former shareholder of the Company has any claim or
rights against the Company that remains unresolved or to which the Company has
or may have (now or in the future) any Liability.

 

2.3                               No Subsidiaries.  The Company does not have
any Subsidiaries.

 

2.4                               Authorization; No Breach.

 

(a)                                 The Company and the Seller Stockholder have
the power and authority to enter into this Agreement and to carry out his or its
obligations hereunder.  The execution and delivery of the Transaction Documents
and the performance by the Company and the Seller Stockholder of his or its
obligations hereunder or thereunder have been duly authorized, and no other
proceedings or approvals on the part of the Company or Seller Stockholder are
necessary to approve and authorize such execution, delivery and performance, or
the consummation of the transactions contemplated hereby and thereby.  Each

 

6

--------------------------------------------------------------------------------


 

Transaction Document to which the Company or Seller Stockholder is a party has
been duly executed by such Party and constitutes a valid and legally binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, insolvency, reorganization, moratoriums or similar laws at
the time in effect affecting the enforceability or rights of creditors generally
and by general equitable principles which may limit the right to obtain
equitable remedies.

 

(b)                                 Except as set forth on Schedule 2.4(b), the
execution and delivery by the Company and Seller Stockholder of this Agreement,
and all other Transaction Documents to which such Person is a party, and the
fulfillment of and compliance with the respective terms hereof and thereof, do
not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any Lien upon the Securities or any asset or property of the
Company, including without limitation, the Purchased Assets, pursuant to,
(iv) give any third party the right to modify, terminate or accelerate any
obligation under, (v) result in a violation of, or (vi) require any exemption or
other action by or notice or declaration to, or filing with, or other Consent
from, any Governmental Entity by or with respect to the Company or Seller
Stockholder pursuant to, (A) the articles of incorporation, the bylaws or other
governing documents of the Company, (B) any Legal Requirement to which the
Company or Seller Stockholder or any of their assets or properties is subject,
or (C) any Contract, order, judgment or decree to which the Company or Seller
Stockholder or any of their assets or properties is subject, except in the case
of (B) where the conflict, breach, default, violation or failure to give notice
or make such filing would not have a Material Adverse Effect.

 

2.5                               Financial Statements.

 

(a)                                 Attached hereto as Schedule 2.5(a) are
copies of the Company’s (i) consolidated balance sheets as of May 30, 2015 (the
“Latest Balance Sheet”) and the related statements of profit and loss and Cash
Flows for the 5-month period then ended (collectively, the “Interim Financial
Statements”) and (ii)  consolidated balance sheets and related statements of
profit and loss and cash flows for the fiscal years ended December 31, 2014 and
2013, (collectively, and together with the Interim Financial Statements, the
“Financial Statements”).  Each of the Financial Statements is accurate and
complete in all material respects, is consistent with the books and records of
the Company (which, in turn, are accurate and complete in all material respects)
and has been prepared on a modified cash basis or income tax basis, consistently
applied throughout such Financial Statements and the periods covered thereby,
subject to changes resulting from normal year-end adjustments with respect to
the Interim Financial Statements (none of which would be material either
individually or in the aggregate. The Financial Statements present fairly, in
all material respects, the financial condition, results of operations,
shareholders’ equity and cash flows of the Company as of the dates and for the
periods referred to therein.

 

(b)                                 The accounts receivable of the Company as
set forth on the Latest Balance Sheet or arising since the date thereof are
valid and genuine; and have arisen solely out of bona fide sales and deliveries
of goods, performance of services and other business transactions in the
ordinary course of business.  The allowance for bad debt on the Latest Balance
Sheet has been determined consistent with the principles, policies, estimates
and procedures used to determine the allowance for bad debt set forth in the
Financial Statements for the period ended December 31, 2014 and the six months
ended June 30, 2015.

 

(c)                                  The accounts payable as set forth on the
Latest Balance Sheet or accruing since the date thereof are valid and genuine;
and have arisen solely out of bona fide arm’s length transactions in the
ordinary course of business and no such account payable is delinquent in its
payment.  Since the date of the Latest Balance Sheet, the Company has paid its
accounts payable in the ordinary course of business and in a manner which is
consistent with its past practices.  Except as set forth on Schedule 2.5(c), the
Company has no account payable to any person who is an Insider (other than
reimbursements to employees in the

 

7

--------------------------------------------------------------------------------


 

ordinary course of business, the outstanding balance of which to any single
employee is less than five thousand dollars ($5,000) in the aggregate).

 

(d)                                 To the extent Buyer determines, in its sole
discretion, that any audited financial statements of the Company are required to
be filed with the SEC pursuant to the Securities Exchange Act or any rules and
regulations thereunder, the Seller Stockholder and the Company shall use
commercially reasonable efforts to assist Buyer in obtaining consent and
approval from the Company’s independent auditor to file its audit opinions with
regard to such audited financial statements within any applicable time period
relating to such filing; provided, however, that the Company and Seller
Stockholder shall not be required to commence litigation against or compensate
such independent auditor or any other Person in connection with obtaining any
such consent. .

 

2.6                               Absence of Undisclosed Liabilities.  Except as
set forth on Schedule 2.6(a), the Company has no Liabilities of the type
required to be set forth in a balance sheet prepared in accordance with GAAP
other than (a) Liabilities reflected on the face of the Latest Balance Sheet and
(b) Liabilities that have arisen since the date of the Latest Balance Sheet in
the ordinary course of business (none of which relates to breach of Contract,
breach of warranty, tort, infringement, violation of or Liability under any
Legal Requirements, or any action, suit or proceeding).  Except as set forth on
Schedule 2.6(b), the Company has no outstanding Indebtedness.

 

2.7                               Assets.  All of the Company’s tangible assets
are located at the Leased Real Property. Except as set forth on Schedule 2.7(a),
the Company has good and marketable title to, or a valid license or leasehold
interest in, the Purchased Assets, free and clear of all Liens, except for
Permitted Liens.  Except as described on Schedule 2.7(b), the Company’s
equipment and other tangible assets are in good operating condition (normal wear
and tear excepted) and are fit in all respects for use in the ordinary course of
business.  The Purchased Assets and the Excluded Assets constitute all of the
assets necessary for the conduct of the Company’s business as presently
conducted.  The Purchased Assets will enable Buyer to operate such business from
and after the Closing in substantially the same manner as operated by the
Company prior to the Closing (taking into account that Buyer is not acquiring
the Excluded Assets).

 

2.8                               Tax Matters. Except as set forth on Schedule
2.8(a), the Company has timely filed all material Tax Returns required to be
filed by it, each such Tax Return has been prepared in compliance with all Legal
Requirements, and all such Tax Returns are complete and accurate in all material
respects.  All material Taxes due and payable by the Company (whether or not
shown on any Tax Return) have been paid.  The unpaid Taxes of the Company
(A) did not, as of the end of the most recent fiscal month, exceed the reserve
for Tax Liability (rather than any reserve for deferred Taxes established to
reflect timing differences between financial accounting and Tax income) set
forth on the face of the Latest Balance Sheet (rather than in any notes thereto)
and (B) do not exceed that reserve as adjusted for the passage of time through
the Closing Date. Since the date of the Latest Balance Sheet, neither the
Company nor any of its Subsidiaries has incurred any Liability for Taxes arising
from extraordinary gains or losses, as that term is used in GAAP, outside the
ordinary course of business consistent with past custom and practice.  The
Company has provided to Buyer, with respect to the most recent three taxable
periods , copies of all federal, state and local income Tax Returns (including,
without limitation, all Georgia Tax Returns), examination reports and statements
of deficiencies assessed against or agreed to by the Company, in each case,
which are correct and complete in all material respects.

 

(a)                                 Except as set forth on Schedule 2.8(b),
(i) the Company has withheld from all employees, customers, independent
contractors, creditors and any other applicable payees proper and accurate
amounts for all taxable periods in compliance with all Tax withholding
provisions of applicable law and has remitted, or will remit on a timely basis,
such amounts to the appropriate Governmental Entity (ii) the Company has
maintained adequate documentation regarding the jurisdictions in which its

 

8

--------------------------------------------------------------------------------


 

employees have provided services, and has properly withheld and paid all
applicable Taxes accordingly(iii) with respect to each issuance of Securities,
the Company has maintained adequate documentation of the fair market value of
such Securities at the time of issuance .  Except as set forth in Schedule
2.8(b):

 

(i)                                     the Company has not waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency;

 

(ii)                                  the Company has not paid, has not become
liable to pay and does not expect to pay, any penalty, fine, or surcharge in
relation to any Tax;

 

(iii)                               no deficiency or proposed adjustment, which
has not been settled or otherwise resolved, for any amount of Tax has been
proposed, asserted or assessed, by any Governmental Entity against the Company;

 

(iv)                              there is no Action, suit, Governmental Entity
proceeding or audit now in progress, pending or, to the Knowledge of the
Company, threatened against or with respect to the Company;

 

(v)                                 the Company will not be required to include
any amount in taxable income or exclude any item of deduction or loss from
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (A) change in method of accounting for a taxable
period ending on or prior to the Closing Date, (B) “closing agreement,” as
described in Code Section 7121 (or any corresponding provision of state, local
or non-U.S. income Tax law) entered into on or prior to the Closing Date,
(C) installment sale or open transaction on or prior to the Closing Date,
(D) prepaid amount received on or prior to the Closing Date, or (E) election
under Code Section 108(i).

 

(vi)                              the Company (A) is not a party to, and does
not owe any amount under, any Tax sharing or allocation agreement, (B) is not a
member of an affiliated, combined or unitary group for federal, state or local
income tax purposes, and (C) has no Liability for the payment of Taxes of any
other Person as a transferee or successor, by Contract or otherwise there are no
Liens for Taxes (other than for current Taxes not yet due and payable) upon the
assets of the Company;

 

(vii)                           the Company does not expect any taxing authority
to claim or assess any amount of additional Taxes against the Company;

 

(viii)                        no claim has ever been made by a Governmental
Entity in a jurisdiction where the Company does not file Tax Returns that the
Company is or may be subject to Taxes assessed by such jurisdiction; and

 

(ix)                              to the Knowledge of the Company, the Company
has not made any payment, and is not and will not become obligated (under any
contract entered into on or before the Closing Date) to make any payment, that
will be non-deductible under Section 162 or 404 of the Code (or any
corresponding provision of state, local or non-U.S. income Tax law);

 

(x)                                 Seller Stockholder is not a “foreign person”
(as that term is defined in Section 1445 of the Code);

 

(xi)                              none of the Purchased Assets is subject to any
“Section 467 rental agreement” within the meaning of Section 467(d) of the Code
or Treasury Regulations Section 1.467-1(c);

 

9

--------------------------------------------------------------------------------


 

(xii)                           the Company has not participated in a
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b).

 

2.9                               Contracts and Commitments.

 

(a)                                 Except as specifically contemplated by this
Agreement or as set forth on Schedule 2.9(a), neither the Company nor any
Affiliate is a party to or bound by any written or oral:

 

(i)                                     collective bargaining agreement or other
Contract with any labor union;

 

(ii)                                  management agreement or other Contract for
the employment of any officer, individual employee or other Person on a full
time, part-time or consulting basis or providing for the payment of any cash or
other compensation or benefits in connection with the sale of all or a material
portion of its assets or a change of control (other than at-will employment
agreements with its employees that do not commit the Company or its Subsidiaries
or Affiliates to severance, termination or other similar payments);

 

(iii)                               Contract relating to Indebtedness (including
any letter of credit or guaranty arrangements) or to the mortgaging, pledging or
otherwise placing a Lien on any of its assets or any of its Securities, or any
guaranty of an obligation of a third party;

 

(iv)                              Contract, including, but not limited to,
purchase orders, for the purchase, sale, distribution or marketing of products
or for the furnishing or receipt of services which either calls for performance
over a period of more than one (1) year or involves consideration in excess of
fifty thousand dollars ($50,000) per year or one hundred thousand dollars
($100,000) in the aggregate;

 

(v)                                 Contract that prohibits or limits the
Company or any Affiliate, or that would prohibit or limit Buyer after the
Closing Date, from freely engaging in any line of business or with any Person
anywhere in the world or during any period of time;

 

(vi)                              Contract under which it has advanced or loaned
any other Person any amounts (other than advances in the ordinary course of
business to employees who are not officers of the Company, the outstanding
balance of which for any such Person is less than five thousand dollars ($5,000)
in the aggregate);

 

(vii)                           Contract under which it is lessee of or holds or
operates any property, real or personal, owned by any other party which involves
annual payments of greater than fifty thousand dollars ($50,000) or group of
such Contracts with the same Person which involve consideration in excess of one
hundred thousand dollars ($100,000) in the aggregate, or under which it is
lessor of or permits any third party to hold or operate any property, real or
personal, owned or controlled by it which involves consideration in excess of
fifty thousand dollars ($50,000);

 

(viii)                        license or other Contract with respect to any
intangible property (including any Intellectual Property), other than
(A) licenses to the Company or its Subsidiaries of unmodified, mass-marketed,
executable desktop software applications with an annual license fee of less than
two thousand dollars ($2,000) in the aggregate for any such license or group of
related licenses, (B) customer or client Contracts entered into in the ordinary
course of business and containing terms and conditions with respect to the
licensing of Intellectual Property substantially similar to the terms and
conditions with respect to the licensing of Intellectual Property that the
Company generally agrees to with its other customers, copies of which have been
made available to Buyer (C) licenses which are

 

10

--------------------------------------------------------------------------------


 

embedded into a purchase or lease agreement for tangible property which has an
electronic component controlled in whole or part by Intellectual Property or
software, including, without limitation, electronic communications equipment
such as telephones and computer equipment;

 

(ix)                              any Contract which contains any provisions
requiring the Company to indemnify any other party;

 

(x)                                 any Contract between the Company and any of
its Affiliates;

 

(xi)                              royalty, dividend or similar arrangement based
on the revenues or profits of the Company or any Contract involving fixed price
or fixed volume arrangements;

 

(xii)                           any bonus, commission, pension, profit sharing,
deferred compensation, severance, incentive compensation, membership interest
purchase, stock option or appreciation arrangement for the benefit of its
current or former directors, officers, employees, or any other Person;

 

(xiii)                        Contract that provides any customer or client with
pricing, discounts or benefits that change based on the pricing, discounts or
benefits offered to other customers of the Company or its Subsidiaries or
Affiliate, including, without limitation, Contracts containing “most favored
nation” provisions;

 

(xiv)                       Contract which contains performance guarantees,
rights of refund, liquidated damages or service credits;

 

(xv)                          Contract involving the settlement of any pending
or threatened Action with respect to which, as of the date of this Agreement,
(A) any unpaid amount exceeds twenty-five thousand dollars ($25,000) or
(B) conditions precedent to the settlement have not been satisfied;

 

(xvi)                       Contract appointing any agent to act on its or their
behalf;

 

(xvii)                    power of attorney;

 

(xviii)                 Contract relating to the acquisition or sale of any
business (or any material portion thereof), whether or not consummated and
including any confidentiality agreements entered into with respect thereto;

 

(xix)                       Contract relating to the ownership of or investment
in any business or enterprise (including investments in joint ventures and
minority equity investments);

 

(xx)                          Contract pursuant to which it subcontracts work to
third parties; or

 

(xxi)                       other Contract (or group of related Contracts) the
performance of which involves consideration in excess of fifty thousand dollars
($50,000) per year or one hundred thousand dollars ($100,000) in the aggregate
or which cannot be canceled by the Company or its Subsidiaries or Affiliates
within thirty (30) days notice without premium or penalty.

 

(b)                                 With respect to the Company’s and
Affiliate’s obligations thereunder and, with respect to the obligations of the
other parties thereto, all of the Contracts set forth or required to be set
forth on Schedule 2.9(a) (each a “Material Contract”) are valid, binding and
enforceable against the Company or any Affiliate and, to the Knowledge of the
Company, enforceable by the Company or any Affiliate against

 

11

--------------------------------------------------------------------------------


 

the other parties thereto, in accordance with their respective terms, subject
only to bankruptcy, insolvency, reorganization, moratoriums or similar laws at
the time in effect affecting the enforceability or rights of creditors generally
and by general equitable principles which may limit the right to obtain
equitable remedies.  The Company and each Affiliate has performed all material
obligations required to be performed by it under each Material Contract, and the
Company has not received any notice that it is in default under or in breach of,
and has not received notice of any claim of default or breach under, any
Material Contract. No event has occurred which, with the passage of time or the
giving of notice or both, would reasonably be expected to result in a default,
breach or event of non-compliance by the Company or any Affiliate under any
Material Contract.

 

(c)                                  A true, correct and complete copy of each
written Material Contract, and an accurate description of each oral Material
Contract, has been made available to Buyer, together with all amendments,
waivers and other changes thereto.

 

(d)                                 Except as set forth on Schedule 2.9(d),
during the preceding five (5)-year period, the Company has not used any name or
names under which it invoiced account debtors, maintained records concerning its
assets or otherwise conducted its business, other than the exact names under
which it has executed this Agreement or the Transaction Documents.

 

2.10                        Intellectual Property Rights.

 

(a)                                 The attached Schedule 2.10(a) sets forth
true and complete lists of (i) all registered and unregistered marks, patents
and copyrights owned by the Company or its Affiliates (each, a “Company Entity”)
and used or held for use by the Company Entity in connection with the conduct of
the Business (such marks, patents and copyrights, together with all other
Intellectual Property owned by a Company Entity and used or held for use by a
Company Entity in connection with the conduct of the Business, the “Company
Intellectual Property”), (ii) all licenses or other agreements under which a
Company Entity is granted rights to the Intellectual Property of another Person,
other than (A) licenses of unmodified, mass-marketed, executable desktop
software applications with a total license fee of less than two thousand dollars
($2,000) in the aggregate for any such license or group of related licenses, and
(B) licenses which are embedded into a purchase or lease agreement for tangible
property which has an electronic component controlled in whole or part by
Intellectual Property or software, including, without limitation, electronic
communications equipment such as telephones and computer equipment, and , and
(iii) all licenses or other agreements under which a Company Entity has granted
rights to others in the Intellectual Property of a Company Entity, other than
customer or client Contracts entered into in the ordinary course of business and
containing terms and conditions with respect to the licensing of Intellectual
Property substantially similar to the terms and conditions with respect to the
licensing of Intellectual Property that the Company generally agrees to with its
other customers, copies of which have been provided to Buyer.

 

(b)                                 Except as set forth on Schedule 2.10(b),
each Company Entity exclusively owns and possesses all right, title and interest
in and to, or has a valid and enforceable license to use, all Company
Intellectual Property purported to be owned, used or held for use by such
Company Entity, in each case without any conflict with or infringement of the
rights of any Person, and free and clear of all Liens (other than Permitted
Liens). Each Company Entity is in full compliance with all licenses held by such
Company Entity in Intellectual Property owned by third parties, and all licenses
for Open Source Software .

 

(c)                                  All Company Intellectual Property that is
owned by any Company Entity and that have been issued by, or registered or the
subject of an application filed with, as applicable, the U.S. Patent and
Trademark Office, the U.S. Copyright Office or any similar Governmental Entity
anywhere in the world, have been duly maintained (including the payment of
maintenance fees) and are not expired, cancelled or abandoned and are valid and
enforceable.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Except as set forth on Schedule 2.10(d),
there are no pending or, to the Knowledge of the Company, threatened Actions
against any Company Entity alleging that the operation of the Business or any
activity of such Company Entity has infringed, misappropriated or otherwise
conflicted with, or that such Company Entity, by conducting its Business, would
infringe, misappropriate or otherwise conflict with, any rights of any other
Person in Intellectual Property, or that any Company Intellectual Property is
invalid or unenforceable.  To the Knowledge of the Company, neither the
operation of the Business, nor any activity by the Company, infringes,
misappropriates or violates (or in the past infringed, misappropriated or
violated) any rights of any other Person in Intellectual Property.

 

(e)                                  Except as set forth on Schedule 2.10(e), to
the Knowledge of the Company, no third party is infringing, misappropriating or
violating, or has infringed, misappropriated or violated, any of the Company
Intellectual Property.

 

(f)                                   Except as set forth on Schedule 2.10(f),
no compensation or other consideration is owed to any third party by any Company
Entity due to such Company Entity’s ownership, license (as licensor or licensee)
or use (directly or indirectly via another party) of the Company Intellectual
Property, and no Company Entity has received any notice alleging that any such
compensation or other consideration is owed by the Company to any such third
party.

 

(g)                                  All Company Intellectual Property owned by
each of the Company Entities has been (i) developed by employees of such Company
Entity, (ii) developed by independent contractors to such Company Entity,
(iii) acquired from a third party under a Contract listed on Schedule 2.10(a) or
(iv) created as works made for hire.  Every current and former officer,
director, consultant, independent contractor and employee of the Company
Entities has executed a Contract that assigns to such Company Entity all of
their interests in any and all inventions, improvements, discoveries, writings
and other works of authorship, and information relating to the Business or any
of the products or services being researched, developed, manufactured or sold by
such Company Entity or that may be used with any such products or services, and
all rights in Intellectual Property relating thereto.  To the Knowledge of the
Company, (x) no such Person is in breach of his or her obligations under such
Contracts, and (y) no such Person is party to any conflicting Contract,
including any Contract that restricts them from engaging in activities for the
Company Entities.

 

(h)                                 To the Knowledge of the Company, the Company
Entities have not (except in the ordinary course of business under obligations
of confidentiality) disclosed or permitted to be disclosed or undertaken or
arranged to disclose to any Person other than Buyer any trade secrets owned by
any Company Entity or used or held for use by any Company Entity in the Business
(the “Company Trade Secrets”).  The Company Entities have taken reasonable
security measures to protect the secrecy, confidentiality and value of the
Company Trade Secrets, including, without limitation, requiring each employee
and consultant of the Company Entities and any other person with access to
Company Trade Secrets to execute a binding confidentiality agreement, copies or
forms of which have been provided to Buyer and there has not been any breach by
any party to such confidentiality agreements.

 

2.11                        Litigation, etc.  Except as set forth on Schedule
2.11, there are no Actions pending or, to the Knowledge of the Company,
threatened against the Company or its Affiliates (or pending or, to the
Knowledge of the Company, threatened against any of the officers, directors or
employees of the Company or its Affiliates with respect to the Company’s or
Affiliate’s business or proposed business activities), or pending or threatened
by the Company or its Affiliate’s against any third party, at law or in equity,
or before or by any Governmental Entity (including any actions, suits,
proceedings or investigations with respect to the transactions contemplated by
the Transaction Documents), and, to the Company’s Knowledge, there is no valid
basis for any of the foregoing.  The Company and its Affiliates are not subject
to any judgment, order or decree of any court or other Governmental Entity. 
Schedule 2.11 includes a description of all

 

13

--------------------------------------------------------------------------------


 

Actions involving any of the Company’s directors, officers or employees, in
their capacity as such, occurring, arising or existing during the past three
(3) years.

 

2.12                        Brokers.  Except as set forth in Schedule 2.12
hereto, (i) there are no claims for brokerage commissions or finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement or any of the Transaction Documents based on any Contract to which the
Company is a party or otherwise binding upon the Company, and (ii) the Company
has not made, and the Company is not obligated to make, any payment for
brokerage commissions, finder’s fees or other similar compensation to any Person
in connection with the transactions contemplated by the Transaction Documents. 
The Company shall pay, and hold Buyer harmless against, any Liability (including
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any such claim or payment.

 

2.13                        Insurance.  Schedule 2.13 lists each insurance
policy maintained for or on behalf of the Company with respect to its
properties, assets and business, together with a list of material claims made in
the past three (3) years.  All of such insurance policies are in full force and
effect, and no default exists with respect to the obligations of the Company
under any such insurance policies and the Company has not received any
notification of cancellation of any of such insurance policies.  All premiums
with respect to such insurance policies have been paid through the date hereof. 
There are no pending claims against such insurance with respect to the Company
as to which the insurers have denied coverage.  Except as set forth on Schedule
2.13, the Company has no self-insurance or co-insurance programs.

 

2.14                        Employees.

 

(a)                                 Except as set forth on Schedule 2.14(a)(i),
with respect to the Company and its Affiliates: (i) there is no collective
bargaining agreement or relationship with any labor organization; (ii) no labor
organization or group of employees has filed any representation petition or made
any written or oral demand for recognition; (iii) no union organizing efforts
are underway or, to the Knowledge of the Company, threatened; (iv) no labor
strike, work stoppage, slowdown, or other labor dispute has occurred, and none
is underway or, to the Knowledge of the Company, threatened; (v) there is no
employment-related charge, complaint, grievance, investigation or inquiry of any
kind, pending or, to the Knowledge of the Company, threatened in any forum,
relating to an alleged violation or breach by the Company or its Affiliates of
any Legal Requirements relating to the employment of labor; and (vi)  no
employee or agent of the Company has committed any act or omission giving rise
to any Liability for any violation identified in subsection (v) above. To the
Knowledge of the Company, none of the Company’s employees is subject to any
noncompetition, non-solicitation, confidentiality, employment, consulting or
similar Contracts relating to, affecting or in conflict with the present or
proposed business activities of the Company.

 

(b)                                 Schedule 2.14(b)(i) sets forth a correct and
complete list of all employees of the Company and its Affiliates as of the date
hereof, including a list of all officers and directors of the Company and the
Affiliates, and whether or not they have executed and delivered to the Company
or its Affiliate, as the case may be, any (i) Contract providing for the
nondisclosure by such Person of any confidential information of the Company or
the Affiliate, (ii) Contract providing for the assignment or license by such
Person to the Company or Affiliate of any Intellectual Property, (iii) any
Contract preventing such Person from competing with the Company or an Affiliate
during and/or following termination of employment, (iv) any Contract preventing
such Person from soliciting and hiring employees of the Company or an Affiliate
of the Company during and/or following termination of employment and (v) any
Contract preventing such Person from soliciting and servicing any customers of
the Company or an Affiliate thereof. Schedule 2.14(b)(i) sets forth the
classification of each employee as exempt or nonexempt and, for each employee,
the position or title of such person, the base salary or wage rates, and any
incentive or other form of compensation (including bonuses thereto) for each
employee for the fiscal year ended December 31, 2014 and six month period ending
June 30, 2015.  Schedule 2.14(b)(ii) sets forth a complete and accurate list of

 

14

--------------------------------------------------------------------------------


 

all of the independent contractors, consultants, temporary employees, leased
employees or other servants or agents employed, engaged or used with respect to
the operation of the business of the Company and/or its Affiliates and
classified by the Company or its Affiliates as other than employees or
compensated other than through wages paid by the Company or its Affiliates
through the Company’s or Affiliate’s payroll department ( collectively, with
respect to the Company and Affiliates, “Contingent Workers”), showing for each
Contingent Worker such individual’s role in the business and fee or compensation
arrangements with the Company or the Affiliate, as the case may be.  Schedule
2.14(b)(iii) sets forth an itemized list of the wages, salaries, severance,
commissions, accrued vacation, bonuses, fees, benefits or other amounts to be
paid or items of value to be provided to employees of the Company or Affiliate
or Contingent Workers at the Closing or otherwise in connection with the
transactions contemplated by the Transaction Documents, including, without
limitation, any and all withholding, employment or other Taxes incurred in
connection therewith, and all amounts payable under any Bonus Plan of the
Company or an Affiliate thereof (the “Employee Obligations”).  No current or
former employee of the Company or Affiliate or Contingent Worker has advised the
Company or an Affiliate in writing that he or she has excluded works or
inventions made prior to his or her employment with the Company or its
Affiliates from any inventions agreement between the Company and/or an Affiliate
thereof and such Person.  To the Knowledge of the Company, all employees of the
Company and the Affiliates devote substantially all of their business time and
attention to the businesses of the Company and the Affiliates.  Except as
contemplated by this Agreement or as set forth on Schedule 2.14(b)(iv), to the
Knowledge of the Company, (i) no officer or employee, or group of employees or
Contingent Workers, has expressed any plans to terminate his or her employment
or service arrangement with the Company (or with Buyer following the Closing)
and (ii) in the past twelve (12) months no officer’s or employee’s employment
with the Company or Affiliate thereof has been terminated for any reason.

 

(c)                                  Except as set forth on Schedule 2.14(c),
the Company has properly classified and treated each employee of the Company or
its Affiliates and any Contingent Worker in accordance with applicable Legal
Requirements of all applicable Governmental Entities and for purposes of all
Employee Benefit Plans. The Employee Obligations have been properly accrued for
and represent the only amounts due, or that will become due, to any employee of
the Company or Affiliate or any Contingent Worker that accrued or otherwise
became payable on or before the Closing Date or in connection with the
transactions contemplated by the Transaction Documents.  Neither the Company nor
any Affiliate is delinquent in any payments to any employee of the Company or
Affiliate or Contingent Worker for any wages, salaries, severance, commissions,
accrued vacation, bonuses, fees, benefits or other compensation due with respect
to any services performed for it or amounts require to be reimbursed to such
employees or Contingent Workers.

 

(d)                                 The Company and each Affiliate are in
compliance in all respects with all applicable laws respecting employment and
employment practices, terms and conditions of employment, classification of
employees, wages and hours, occupational safety and health, including, but not
limited to, the National Labor Relations Act, the Immigration Reform and Control
Act of 1986, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, 42 U.S.C. Section 1981, the Americans With Disabilities Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act, the Family
Medical Leave Act, and any other law respecting employment, including, but not
limited to, authorization to work in the United States, equal employment
opportunity (including prohibitions against discrimination, harassment, and
retaliation), payment of wages, hours of work, occupational safety and health,
and labor practices.  In the last three (3) years, (i) the Company has not
effected a “plant closing” (as defined in the Worker Adjustment and Retraining
Notification Act (the “WARN Act”)), affecting any site of employment or one or
more facilities or operating units within any site of employment or facility,
(ii) there has not occurred a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of the Company and its Affiliates,
(iii) the Company has not engaged in layoffs or employment terminations
sufficient in number to trigger

 

15

--------------------------------------------------------------------------------


 

application of, and notification requirements under, any state, local or
non-U.S. law or regulation similar to the WARN Act and (iv) during the ninety
(90) day period immediately preceding the date of this Agreement, neither the
Company nor any Affiliate has terminated involuntarily the employment of more
than three (3) individuals from employment in positions, excluding individuals
who were “part-time employees” of the Company or its Affiliates within the
meaning of the WARN Act, 29 U.S.C. § 2101(a)(8) and applicable regulations at 20
C.F.R. § 639.3(h).  The Company shall be responsible for any failure to provide
any notice required by the WARN Act or any state law counterpart.

 

2.15                        Employee Benefits.

 

(a)                                 Except as disclosed and set forth on
Schedule 2.15(a), neither the Company nor any Affiliate maintains, sponsors,
contributes to, provides benefits under or has any actual or potential Liability
with respect to any Employee Benefit Plan or any other benefit, pension,
gratuity or similar plan or benefit, whether of the Affiliate or required by a
Governmental Entity .

 

(b)                                 The Company’s Employee Benefit Plans have
been and shall be maintained in compliance in all material respects with their
terms and with the requirements of the Code and ERISA and all other applicable
laws and regulations, and the Company has not received notification to the
contrary from the Internal Revenue Service, Department of Labor, or the PBGC.
Except as set forth on the attached Schedule 2.15(b), each Employee Benefit Plan
that is intended to qualify under Section 401(a) or 501(c)(9) of the Code is so
qualified and has received a favorable determination or approval letter from the
Internal Revenue Service with respect to such qualification, or may rely on an
opinion letter issued by the Internal Revenue Service with respect to a
prototype plan adopted in accordance with the requirements for such reliance, or
has time remaining for application to, or for receipt in response to a timely
filed application of a determination from, the Internal Revenue Service for a
determination of the qualified status of such Employee Benefit Plan for any
period for which such Employee Benefit Plan would not otherwise be covered by an
Internal Revenue Service determination and no event or omission has occurred
that would cause any Employee Benefit Plan to lose such qualification. No asset
of the Company is subject to any lien under ERISA or the Code, and the Company
has not incurred any Liability under Title IV of ERISA or to the PBGC. No
litigation or governmental administrative proceeding, audit or other proceeding
(other than those relating to routine claims for benefits) is pending or, to the
Knowledge of the Company, threatened with respect to any Employee Benefit Plan
or, with respect to any Employee Benefit Plan, any fiduciary or service provider
thereof, and, to the Knowledge of the Company, there is no reasonable basis for
any such litigation or proceeding.  Except as set forth on Schedule 2.15(b),
each Affiliate’s Employee Benefit Plans comply with all applicable Laws, are
fully funded and do not give rise to any Liability which has not been fully
funded or paid by such Affiliate.

 

(c)                                  The Company has never: (i) maintained,
contributed to or had any actual or potential Liability with respect to any
active or terminated, funded or unfunded, Multiemployer Plan or employee benefit
plan subject to Section 302 of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code; (ii) failed to satisfy any minimum funding requirement,
if any, under Section 412 of the Code or Section 302 of ERISA; (iii) failed to
make a required contribution or payment to a Multiemployer Plan (as described in
Section 4001(a)(3) of ERISA); or (iv) made a complete or partial withdrawal
under Sections 4203 or 4205 of ERISA from a Multiemployer Plan.

 

(d)                                 With respect to each Employee Benefit Plan,
except as set forth on Schedule 2.15(b), all required (in accordance with their
terms and applicable Law) payments, premiums, contributions, reimbursements or
accruals for all periods (or partial periods) ending prior to or as of the
Closing Date shall have been made or paid as of the Closing Date, or properly
accrued on the Latest Balance Sheet.

 

16

--------------------------------------------------------------------------------


 

(e)                                  The Company does not, and as of the Closing
Date, the Company will not maintain or contribute to any Employee Welfare
Benefit Plan which provides benefits to employees after termination of
employment (other than as required under Part 6 of Subtitle B of Title I of
ERISA and Section 498B of the Code or applicable state law).  The Company has
complied in all respects with the health care continuation requirements of
Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the Code.  Except
as set forth on Schedule 2.15(e), each Company Employee Benefit Plan that
provides health or welfare benefits is fully insured.

 

(f)                                   True, complete and correct copies, to the
extent applicable of (i) all documents pursuant to which the Company Employee
Benefit Plans are maintained, funded and administered, (ii) the two most recent
annual reports (Form 5500 series) filed with the Internal Revenue Service (with
attachments) with respect to the Company Employee Benefit Plans, (iii) the two
most recent actuarial valuation reports with respect to the Company Employee
Benefit Plans, (iv) the two most recent financial statements with respect to the
Employee Benefit Plans, (v) all governmental rulings, determinations and
opinions (and pending requests for governmental rulings, determinations and
opinions) with respect to the Company Employee Benefit Plans, (vi) the most
recent valuation (but in any case at least one that has been completed within
the last calendar year) of the present and future benefit obligations under each
Company Employee Benefit Plan that provides post-retirement or post-employment,
health, life insurance, accident or other “welfare-type” benefits, and (vii) all
non-routine correspondence to and from any state or federal agency with respect
to the Company Employee Benefit Plans, in each case, have been provided or made
available to Buyer upon Buyer’s request.

 

(g)                                  Except as specifically contemplated by this
Agreement, neither the execution and delivery of this Agreement or any approval
of this Agreement by the shareholders of the Company or, if applicable, the
board of directors of the Company, nor the consummation of the transactions
contemplated hereby could (either alone or in conjunction with any other event):
(i) result in, or cause the accelerated vesting payment, funding or delivery of,
or increase the amount or value of, any payment or benefit to any employee,
officer, director or other service provider, including but not limited to any
Contingent Workers, of the Company or any of its Affiliates ; (ii) limit the
right of the Company or any of its Affiliates to amend, merge, terminate or
receive a reversion of assets from any Employee Benefit Plan or related trust;
or (iii) result in a requirement to pay any tax “gross-up” or similar
“make-whole” payments to any employee, director or Contingent Worker of the
Company or an Affiliate.

 

(h)                                 Neither the Company nor any other
“disqualified person” (within the meaning of Section 4975 of the Code) or “party
in interest” (within the meaning of Section 3(14) of ERISA) has taken any action
with respect to any of the Employee Benefit Plans which could subject any such
Employee Benefit Plan (or its related trust) or the Company or any officer,
director or employee of any of the foregoing to any penalty or tax under
Section 502(i) of ERISA or Section 4975 of the Code.

 

(i)                                     The Company has no Liability (potential
or otherwise) with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) solely by reason of being treated as a single employer
under Section 414 of the Code with any other entity.

 

(j)                                    To the extent permitted under applicable
Law, each Employee Benefit Plan may be amended, terminated, or otherwise
modified by the Company, including the elimination of any and all future benefit
accruals thereunder and no employee communications or provision of any Employee
Benefit Plan has failed to effectively reserve the right of the Company or the
Affiliate to so amend, terminate or otherwise modify such Employee Benefit
Plan.  Neither the Company nor any of its Affiliates has announced its intention
to modify or terminate any Employee Benefit Plan or adopt any arrangement or
program which, once established, would come within the definition of an Employee
Benefit Plan.  To the extent permitted under applicable Law, each asset held
under each Company Employee Benefit Plan may

 

17

--------------------------------------------------------------------------------


 

be liquidated or terminated without the imposition of any redemption fee,
surrender charge or comparable liability.

 

(k)                                 Since the date any Employee Benefit Plan was
first adopted by the Company and through December 31, 2014, each Employee
Benefit Plan that constitutes in any part a nonqualified deferred compensation
plan within the meaning of Section 409A of the Code (each, a “NQDC Plan”) has
been operated and maintained in accordance with a good faith, reasonable
interpretation of Section 409A of the Code with respect to amounts deferred
(within the meaning of Section 409A of the Code) after such adoption date.  From
and after January 1, 2009, each NQDC Plan has been operated and maintained in
operational and documentary compliance with Section 409A of the Code and
applicable guidance thereunder.  No payment to be made under any Employee
Benefit Plan is, or will be, subject to the penalties of Section 409A(a)(1) of
the Code.

 

(l)                                     No Employee Benefit Plan is subject to
the laws of any jurisdiction outside the United States or India.

 

(m)                             No Employee Benefit Plan, nor any Liability of
any kind thereunder or with respect thereto, will be required by operation of
law or otherwise to be transferred to Buyer as a result of the transactions
contemplated hereby.

 

2.16                        Compliance with Laws.  Except as set forth on
Schedule 2.16, the Company has complied in all material respects with, and is
currently in compliance in all material respects with, all applicable Legal
Requirements of all Governmental Entities relating to the operation and conduct
of its businesses or any of its properties or facilities, including all Legal
Requirements concerning trade practices, advertising, antitrust or competition
or relating to employment of labor, and the Company has not received written
notice of any violation (whether material or not), or non-written notice of a
material violation, of any of the foregoing.

 

2.17                        Affiliated Transactions.  Except as set forth on
Schedule 2.17 or expressly contemplated by this Agreement or the other
Transaction Documents: (i) any and all Contracts between the Company and any
officer, director, employee, shareholder or Affiliate of the Company, or any
individual related by blood, marriage or adoption to any such Person or any
entity in which any such Person or individual owns any beneficial interest
(each, an “Insider”), have been terminated or cancelled and are no longer
enforceable; (ii) no Insider has any interest in any property, real or personal
or mixed, asset or right used by the Company or that is necessary for the
conduct of its business; (iii) except as disclosed on Schedule 2.17, there are
no services provided to or on behalf of the Company by the Seller Stockholder or
its Affiliates, or to or on behalf of the Seller Stockholder or its Affiliates,
by the Company; and (iv) there are no outstanding loans or advances to, or
guarantees for the benefit of, any Insider from the Company or its Affiliates
(other than advances in the ordinary course of business to employees who are not
officers of the Company, the outstanding balance of which for any such Person is
less than five thousand dollars ($5,000) in the aggregate) (each, an “Affiliated
Transaction”).

 

2.18                        Customers and Suppliers.

 

(a)                                 Schedule 2.18(a) lists (i) each customer or
client of the Company (including distributors) and its Affiliates accounting for
more than two percent (2%) of the gross revenues of the Company and Affiliates
(when consolidated) for each of the two most recent fiscal years (and the
revenues generated from such customer or client) and (ii)  any current customers
or clients (including distributors) which the Company or its Affiliates
reasonably anticipates shall account for more than two percent (2%) of the gross
revenues of the Company for the fiscal year ending December 31, 2014 and six
months ended June 30, 2015 (each, a “Material Customer”).  No Material Customer
has canceled or otherwise terminated

 

18

--------------------------------------------------------------------------------


 

its relationship with the Company or its Affiliates or has materially decreased
its usage or purchase of the services or products of the Company or its
Affiliates.  To the Knowledge of the Company, no Material Customer has any plan
or intention to terminate, cancel or otherwise materially and adversely modify
its relationship with the Company or its Affiliates or to decrease materially or
limit its usage, purchase or distribution of the services or products of the
Company or its Affiliates (whether as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
or otherwise).

 

(b)                                 Except as described on Schedule 2.18(b),
neither the Company nor its Affiliates are performing work for, providing or
selling products or services to, consulting or otherwise engaged by, or
collecting fees, commissions or other payments from, any customer, client or
third party without a fully executed and enforceable written Contract governing
the terms of such engagement.  Each of the arrangements described on Schedule
2.18(b) is legal, valid and binding and enforceable obligation of the Company or
its Affiliates and, enforceable by the Company or its Affiliates against the
other parties thereto, in accordance with their respective terms, subject only
to bankruptcy, insolvency, reorganization, moratoriums or similar laws at the
time in effect affecting the enforceability or rights of creditors generally and
by general equitable principles which may limit the right to obtain equitable
remedies.

 

(c)                                  Schedule 2.18(c) lists each vendor,
supplier, service provider and other similar business relation of the Company
from whom the Company purchased greater than fifty thousand dollars ($50,000) in
goods and/or services over the course of the twelve (12) months ended
December 31, 2014 or the six months ended June 30, 2015 (each, a “Material
Supplier”), the amounts owing to each such Material Supplier, and whether such
amounts are past due.  The Company has not received any written notice from any
Material Supplier to the effect that, and the Company has no reason to believe
that, such Material Supplier will stop, decrease the rate of, or change the
terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to the Company (whether as a result of
the consummation of the transactions contemplated by this Agreement or the other
Transaction Documents or otherwise).

 

2.19                        Warranties, etc.  There are no existing or
threatened claims against the Company or its Affiliates relating to any work
performed or services provided by the Company or its Affiliates and there are no
liabilities for warranty or other claims with respect to any of the services of
the Company or its Affiliates, including claims for refunds or discounts or
non-payment for services already performed.  .

 

2.20                        Leased Real Property.

 

(a)                                 The Company does not own any real property.

 

(b)                                 Schedule 2.20(b) sets forth a complete list
of all real property leased or subleased by the Company (the “Leased Real
Property”), and the street address thereof.  The Company has a valid leasehold
interest in each Leased Real Property.  The Company has made available to Buyer
complete and accurate copies (including all amendments) of each of the leases
for the Leased Real Property (the “Leases”).  With respect to each Lease:
(i) the Lease is legal, valid, binding and enforceable against the Company and,
to the Knowledge of the Company, the other parties thereto, and is in full force
and effect, and shall continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the Closing subject only to
bankruptcy, insolvency, reorganization, moratoriums or similar laws at the time
in effect affecting the enforceability or rights of creditors generally and by
general equitable principles which may limit the right to obtain equitable
remedies; (ii) neither the Company nor, to the Knowledge of the Company, any
other party to the Lease is in breach or default and no event has occurred
which, with notice or lapse of time or both, would constitute such a breach or
default by the Company or permit termination, modification or acceleration under
the Lease; (iii) no party to the Lease has repudiated

 

19

--------------------------------------------------------------------------------


 

any provision thereof; (iv) there are no disputes, oral agreements or
forbearance programs in effect as to the Lease; (v) the Lease has not been
modified in any respect, except to the extent that such modifications are
disclosed by the documents delivered to Buyer; (vi) the Company has not
subleased, assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the Lease; (vii) the rental set forth in the Lease is
the actual rental being paid, the Company has paid all rental payments (and
Taxes thereon) incurred up through the Closing Date, and there are no separate
agreements or understandings with respect to the same; (viii) the Company has
not exercised or given any notice of exercise, nor, to the Knowledge of the
Company, has any lessor or landlord exercised or received any notice of
exercise, of any option, right of first offer or right of first refusal
contained in any Lease, including any such option or right pertaining to
purchase, expansion, renewal, extension or relocation; and (ix) the Company’s
possession and quiet enjoyment of the Leased Real Property under such Lease has
not been disturbed and, to the Knowledge of the Company, there are no disputes
with respect to such Lease.

 

2.21                        Governmental Licenses and Permits; Legal Compliance.

 

Schedule 2.21 contains a complete listing of all material permits, licenses,
franchises, certificates, approvals, consents, certificates of authorization,
registrations and other authorizations of any Governmental Entity (including all
applications therefor), or other similar rights, together with any renewals,
extensions, or modifications thereof and additions thereto (collectively, the
“Permits”) owned or possessed by the Company or used by the Company in the
conduct of its Business.  Except as set forth on Schedule 2.21, the Company owns
or possesses all right, title and interest in and to all Permits that are
necessary to conduct its Business as currently conducted or as proposed to be
conducted, except where the failure to own or possess such Permits would not
have a Material Adverse Effect.  The Company is in compliance with the terms and
conditions of such Permits, except where the failure to so comply would not have
a Material Adverse Effect.  No loss or expiration of any Permit is pending or,
to the Knowledge of the Company, threatened (including as a result of the
transactions contemplated hereby) other than expiration in accordance with the
terms thereof, which terms do not expire as a result of the consummation of the
transactions contemplated hereby. Except as indicated on Schedule 2.21, all of
the Permits relating to any Purchased Assets are transferable to Buyer and will
be transferred by the Company to Buyer on the Closing Date.

 

(e)                                  The Permits described on Schedule 2.21
constitute all of the Permits, filings, notices, accreditation, waivers, and the
like of, to or with any Governmental Entity or any other Person (collectively,
the “Consents”) which the Company is required to have obtained pursuant and
which are required for the consummation of the transactions contemplated by the
Transaction Documents or the ownership of the assets or the conduct of the
business of the Company and its Subsidiaries.  All such Consents have been
obtained by the Company, as applicable, as of the Closing and shall remain in
full force and effect after the Closing.

 

2.22                        Absence of Certain Developments.  Except as set
forth on Schedule 2.22, since the date of the Latest Balance Sheet, (i) there
has not been any event or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect, and (ii) the Company and its
Affiliates have conducted their Business only in the ordinary course of
business.  As amplification but not limitation of the foregoing, since the date
of the Latest Balance Sheet, the neither the Company nor any Affiliate has:

 

(a)                                 redeemed or repurchased, directly or
indirectly, any Securities;

 

(b)                                 issued, sold or transferred any notes, bonds
or other debt securities or any stock, securities convertible, exchangeable or
exercisable into stock, or warrants, options or other rights to acquire stock,
of the Company or its Affiliates ;

 

20

--------------------------------------------------------------------------------


 

(c)                                  borrowed any amount or incurred or become
subject to any Indebtedness or other Liabilities, except trade payables and
accrued liabilities incurred in the ordinary course of business;

 

(d)                                 mortgaged, pledged or subjected to any Lien
(other than Permitted Liens) any portion of its properties or assets;

 

(e)                                  sold, leased, licensed (as licensor),
assigned, disposed of or transferred (including transfers to the Company or any
employees or Affiliates of the Company) any of its assets (whether tangible or
intangible), except for sales in the ordinary course of business and sales of
other assets not in excess of ten thousand dollars ($10,000) in the aggregate
and other than licenses granted to customers in the ordinary course of business
pursuant to Contracts containing terms and conditions with respect to the
licensing of Intellectual Property substantially similar to the terms and
conditions with respect to the licensing of Intellectual Property that the
Company or its Affiliates generally agree to with its other customers, copies of
which have been previously provided to Buyer;

 

(f)                                   disclosed any proprietary confidential
information to any Person that is not subject to any confidentiality agreement;

 

(g)                                  suffered any extraordinary losses or waived
any rights of material value, whether or not in the ordinary course of business;

 

(h)                                 suffered any theft, damage, destruction or
casualty loss in excess of ten thousand dollars ($10,000), to its assets,
whether or not covered by insurance;

 

(i)                                     entered into, amended, accelerated or
terminated any Contract of the type required to be disclosed on Schedule 2.9(a),
taken any action or entered into any transaction involving more than ten
thousand dollars ($10,000) or otherwise outside the ordinary course of business,
or entered into any transaction with any Insider;

 

(j)                                    (i) made or granted any bonus or increase
in the compensation or benefits of any employee, officer or Contingent Worker of
the Company or (ii) entered into, amended, modified or terminated any Employee
Benefit Plan;

 

(k)                                 conducted its billing and collection of
receivables and inventory purchases other than in the ordinary course of
business or materially changed its pricing structure;

 

(l)                                     made any capital expenditures or
commitments therefor (other than in the ordinary course of business and in
amounts sufficient to support ongoing business operations);

 

(m)                             delayed or postponed the repair and maintenance
of its properties or the payment of accounts payable, accrued liabilities and
other obligations and Liabilities;

 

(n)                                 made loans or advances to, guarantees for
the benefit of, or any investments in, any Persons in excess of ten thousand
dollars ($10,000) in the aggregate;

 

(o)                                 instituted or settled any claim or lawsuit
involving equitable or injunctive relief or the payment by or on behalf of the
Company of more than ten thousand dollars ($10,000) in the aggregate;

 

(p)                                 granted any performance guarantees to its
customers other than in the ordinary course of business and consistent with the
policies and practices disclosed to Buyer;

 

21

--------------------------------------------------------------------------------


 

(q)                                 declared, set aside or paid any dividend or
made any similar distribution, redeemed, purchased or otherwise acquired,
directly or indirectly, any of its capital stock (or other equity securities),
or made any loan or entered into any Contract or other transaction with or
distributed any assets or property to any Insiders, except for compensation paid
to Insiders in the ordinary course of business;

 

(r)                                    acquired any other business or entity (or
any significant portion or division thereof), whether by merger, consolidation
or reorganization or by the purchase of its assets or capital stock or other
securities;

 

(s)                                   changed any Tax election or Tax accounting
method, filed any amended Tax Return or claim for refund, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, settled or comprised any Action, controversy or audit relating to
Taxes, or incurred any Liability for Taxes other than in the ordinary course of
business; or

 

(t)                                    committed or agreed, in writing or
otherwise, to do any of the foregoing, except as expressly contemplated by the
Transaction Documents.

 

2.23                        Bank Accounts.  Schedule 2.23 lists all of the
Company’s bank accounts.

 

2.24                        Privacy of Individually Identifiable Personal
Information.  Any collection and use of individually identifiable personal
information by the Company and its Affiliates comply in all material respects
with the Company’s privacy policies, any Contract between the Company and any
other Person relating to privacy and all applicable Legal Requirements.

 

2.25                        Investment Company Status.  The Company is not and
has not been at any time, nor is the Company controlled by (or has ever been
controlled by) any Person who is (or was at such time), an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

2.26                        Statements True and Correct.  No representation,
warranty or disclosure made by the Company in any Transaction Document, or any
of the Schedules, attachments or Exhibits hereto or thereto, contains any untrue
statement of fact or omits to state any material fact necessary in order to make
statements contained herein or therein not misleading in light of circumstances
under which they were made.

 

2.27                        No Other Representations or Warranties..  Except for
the representations and warranties contained in the Transaction Documents, or
any of the Schedules, attachments or Exhibits hereto or thereto, the Company and
the Seller Stockholder make no other representations or warranties, express or
implied, and the Company and the Seller Stockholder hereby disclaim any such
other representations or warranties, whether by the Company, the Seller
Stockholder or any other Person, with respect to this Agreement and the
transactions contemplated hereby, notwithstanding the delivery or disclosure to
Buyer of any documentation or other information by the Company, the Seller
Stockholder or any other Person with respect to any of the foregoing.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As a material inducement to the Seller Stockholder and the Company to enter into
and perform their respective obligations under this Agreement, Buyer represents
and warrants that the statements contained in this Article 3 are true and
correct as of the Closing Date.

 

22

--------------------------------------------------------------------------------


 

3.1                               Organization of Buyer.  Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company possesses all requisite corporate power and
authority and all licenses, permits and authorizations necessary to own and
operate its properties, to carry on its businesses as now conducted and to carry
out the transactions contemplated by the Transaction Documents.

 

3.2                               Authorization of Transaction.  Buyer has full
corporate power and authority to execute and deliver the Transaction Documents
and to perform its obligations thereunder.  The execution, delivery and
performance of the Transaction Documents to which Buyer is a party have been
duly authorized by Buyer.  Each of the Transaction Documents to which Buyer is a
party constitutes the valid and legally binding obligation of Buyer, enforceable
in accordance with its terms and conditions.

 

3.3                               Non-contravention.  The execution and delivery
by Buyer of this Agreement, and all other Transaction Documents to which it is a
party, and the fulfillment of and compliance with the respective terms hereof
and thereof, do not and shall not (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in the creation of any Lien upon the securities or any asset or
property of Buyer pursuant to, (iv) give any third party the right to modify,
terminate or accelerate any obligation under, (v) result in a violation of, or
(vi) require any exemption or other action by or notice or declaration to, or
filing with, or other Consent from, any Governmental Entity pursuant to, the
charter or bylaws or equivalent governing document of Buyer, or any Legal
Requirement to which Buyer or any of its Affiliates or any of their assets or
properties is subject (excluding any notice, filing or other action that may be
required pursuant to the Securities Exchange Act or any state securities or
state “Blue Sky” laws), or any Contract, order, judgment or decree to which
Buyer or any of its Affiliates or any of their assets or properties is subject.

 

3.4                               Brokers.  There are no claims for brokerage
commissions, finders’ fees or similar compensation in connection with the
transactions contemplated by this Agreement or any of the Transaction Documents
based on any Contract to which Buyer is a party or otherwise binding upon
Buyer.  Except as set forth in Schedule 3.4, Buyer has not made, and Buyer is
not obligated to make, any payment to any Person in connection with the
transactions contemplated by the Transaction Documents.  Buyer shall pay, and
hold the Company harmless against, any Liability (including reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim.

 

3.5                               Statements True and Correct.  No
representation, warranty or disclosure made by Buyer in any Transaction
Document, or any of the Schedules, attachments or Exhibits hereto or thereto,
contains any untrue statement of fact or omits to state any fact necessary in
order to make statements contained herein or therein not misleading in light of
circumstances under which they were made.

 

3.6                               No Other Representations or Warranties. Except
for the representations and warranties contained in any Transaction Document, or
any of the Schedules, attachments or Exhibits hereto or thereto, Buyer makes no
other representations or warranties, express or implied, and Buyer hereby
disclaims any such other representations or warranties, whether by Buyer or any
other Person, with respect to this Agreement and the transactions contemplated
hereby, notwithstanding the delivery or disclosure to the Company or the Seller
Stockholder of any documentation or other information by Buyer or any other
Person with respect to any of the foregoing.

 

ARTICLE 4
ADDITIONAL AGREEMENTS

 

4.1                               Expenses.  Except as otherwise provided herein
or in any other Transaction Document, each Party hereto shall pay all of its own
fees, costs and expenses (including, without limitation, fees, costs

 

23

--------------------------------------------------------------------------------


 

and expenses of legal counsel, investment bankers, brokers or other
representatives and consultants and appraisal fees, costs and expenses) incurred
in connection with the negotiation of this Agreement and the Transaction
Documents, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby (whether
consummated or not).

 

4.2                               Certain Filings.  The Company and the Seller
Stockholder, on the one hand, and Buyer shall cooperate with each other and use
their commercially reasonable efforts to promptly obtain the authorizations,
consents, registrations, permits, confirmations, orders and approvals necessary
for their execution and delivery of, and the performance of their obligations
pursuant to, this Agreement from any Governmental Entity.  The Parties hereto
will not take any action that will have the effect of delaying, impairing or
impeding the receipt of any required approvals and shall promptly respond to any
requests for additional information from any Governmental Entity or other third
party in respect thereof.

 

4.3                               Trademarks; Tradenames; Domain Names.  As soon
as practicable after the Closing, the Company shall eliminate, and shall cause
each Affiliate to eliminate, the use of all of the trademarks, tradenames,
service marks and service names included in the Purchased Assets, in any of
their forms or spellings, on all advertising, stationery, business cards,
checks, purchase orders and acknowledgments, customer agreements and other
contracts and business documents; provided, however, that the Company shall be
entitled to use such trademarks, tradenames, service marks and service names to
the extent reasonably necessary to deal with Excluded Assets and Excluded
Liabilities.  The Company shall as soon as practicable after the Closing, but in
no event later than thirty (30) days after the Closing, change the corporate
name of the Company so as to bear no resemblance to the current name of the
Company (and shall cause each Affiliate to do the same).

 

4.4                               Payments With Respect to Purchased Assets. 
The Company shall promptly remit to Buyer all monies received by the Company or
any of its Affiliates following the Closing Date in payment for any Purchased
Assets (including all Assumed Contracts, with respect to services performed
after the Closing Date) acquired by Buyer pursuant to this Agreement (unless
such payments constitute Excluded Assets), net of the Client Payable Amount. 
Payments remitted to Buyer pursuant to this Section 4.4 shall be in the form
received by the Company or any of its Affiliates.

 

4.5                               Tax Matters.

 

(a)                                 Transfer Taxes.  The Company shall be liable
for and shall hold Buyer harmless against any transfer, documentary, sales, use,
value added, excise, stock transfer, stamp, recording, registration and any
similar Taxes and fees (whether of the Company or any Affiliate), including any
penalties and interest thereon, that become payable in connection with the
transactions contemplated by this Agreement (“Transfer Taxes”).  Buyer may
withdraw the amount of any Transfer Taxes from the Holdback Amount in order to
satisfy Company’s obligations hereunder.  The applicable Parties shall cooperate
in filing such forms and documents as may be necessary to permit any such
Transfer Tax to be assessed and paid on or prior to the Closing Date in
accordance with any available pre-sale filing procedure, and to obtain any
exemption or refund of any such Transfer Tax.

 

(b)                                 Tax Deficiencies.  The Company shall not
permit to exist any Tax deficiencies (including penalties and interest) of any
kind assessed against or relating to the Company or any Affiliate with respect
to any taxable periods ending on or before, or including, the Closing Date of a
character or nature that could reasonably be expected to result in Liens (other
than Permitted Liens) or claims on any of the Purchased Assets or on Buyer’s
title or use of the Purchased Assets following the Closing or that would
reasonably be expected to result in any claim against Buyer (except those Tax
deficiencies being contested in good faith by the Company).

 

24

--------------------------------------------------------------------------------


 

(c)                                  Apportioned Taxes.  Subject to
Section 4.5(a), all real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between the Company and Buyer as
of the Closing Date based on the number of days of such taxable period ending on
and including the Closing Date (“Pre-Closing Apportioned Period”) and the number
of days of such taxable period beginning from the day after the Closing Date
through the end of such taxable period (the “Post-Closing Apportioned Period”). 
The Company shall be liable for the proportionate amount of Apportioned
Obligations that is attributable to the Pre-Closing Apportioned Period.  Buyer
shall be liable for the proportionate amount of the Apportioned Obligations that
is attributable to the Post-Closing Apportioned Period.  Within ninety (90) days
after the Closing, the Company and Buyer shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 4.5(c) (which shall take into account, any Taxes previously overpaid by
a party) together with such supporting evidence as is reasonably necessary to
calculate such amount to be reimbursed.  Such amount shall be paid by the Party
owing it to the other Party within ten (10) Business Days after delivery of such
statement.  Thereafter, Buyer shall notify the Company upon receipt of any bill
for real property Taxes, personal property Taxes or similar ad valorem
obligations relating to the Purchased Assets, part or all of which are
attributable to the Pre-Closing Apportioned Period, and shall promptly deliver
such bill to the Company who shall (if so permitted) pay the same to the
appropriate Governmental Entity; provided that if such bill also relates to the
Post-Closing Apportioned Period, the Company shall remit, prior to the due date
of assessment, to Buyer payment only for the proportionate amount of such bill
that is attributable to the Pre-Closing Apportioned Period. In such a case,
Buyer shall be responsible to timely remit payment to the relevant Government
Entity. If either the Company or Buyer shall make a payment for which it is
entitled to reimbursement under this Section 4.5(c), the party that is liable
for such payment pursuant to this Section 4.5(c) shall make such reimbursement
promptly but in no event later than ten (10) Business Days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.  Any Tax refunds,
credits or overpayments attributable to real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets shall be apportioned between the Buyer and the Company in accordance with
the apportionment provided in this Section 4.5(c).

 

(d)                                 Cooperation on Tax Matters.  The Parties
shall cooperate fully, as and to the extent reasonably requested by any other
Party, in connection with the filing of Tax Returns, and any audit, litigation
or other proceeding with respect to Taxes.  Such cooperation shall include the
retention for the period of the statute of limitations and (upon the other
Party’s reasonable request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available (provided that if the Company has no employees it shall be
under no obligation to hire any employees) on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Each Party shall provide to the others, within ten (10) Business
Days of the receipt thereof, any tax related communications and notices it
receives which may impact the other Party’s Tax Liability or filing
responsibilities.  Prior to destroying or disposing of any records or
information relating to Taxes of the Company for periods (or portions thereof)
ending on or prior to the Closing Date, Company shall give Buyer thirty (30)
days’ prior written notice and Buyer shall have the right to take possession of
such records and information.

 

4.6                               Confidentiality; Non-Compete;
Non-Solicitation. In further consideration for the payment of the Purchase Price
hereunder, each of the Company and Seller Stockholder as applicable, agrees as
follows:

 

(a)                                 The Seller Stockholder has had access to
Confidential Information of the Company and its Affiliates and its related
entities (each of the foregoing, an “Agora Entity,” and

 

25

--------------------------------------------------------------------------------


 

collectively, the “Agora Group”).  The Company and the Seller Stockholder agree
that unless such Party first secures the written consent of an authorized
representative of Buyer, following the Closing such Party shall not use, and
shall cause its Affiliates not to use, and shall use reasonable efforts to cause
its agents, representatives, employees and officers not to use, for his, her or
itself or anyone else, and shall not disclose to others, any Confidential
Information, other than (i) on behalf of and for the benefit of Buyer or (ii) to
the extent such use or disclosure is required by law or order of any
Governmental Entity (in which event the Company and Seller Stockholder, as
applicable, shall inform Buyer in advance of any such required disclosure, shall
cooperate with Buyer in all reasonable ways in obtaining a protective order or
other protection in respect of such required disclosure, and shall limit such
disclosure to the extent reasonably possible while still complying with such
requirements).  The Company and Seller Stockholder shall use reasonable care to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.

 

(b)                                 Each of the Company and Seller Stockholder
further agrees that, at any time requested, such Party shall promptly deliver to
Buyer all Confidential Information and other Intellectual Property (to the
extent such Intellectual Property relates to the Purchased Assets) of the Agora
Group in his, her or its possession and control and all copies thereof, in
whatever form or medium, including, without limitation, written records,
optical, magnetic or digital media, and all other materials containing or
embodying any such Confidential Information and/or Intellectual Property.  If
Buyer requests, the Company and Seller Stockholder, as applicable, shall
promptly provide written confirmation that such Party has returned all such
materials.

 

(c)                                  Each of the Company and Seller Stockholder
agree that the Company and its Affiliates have received from third parties
confidential or proprietary information of such third party that may be subject
to a duty on the Company’s and Affiliates’ part to maintain the confidentiality
of such information and to use it only for certain limited purposes.  The
Company and Seller Stockholder agree that he, she or it owes Buyer and such
third parties a duty to hold all such confidential or proprietary information in
the strictest confidence to the extent such information relates to the Purchased
Assets, and each agrees not to disclose it to any person, firm, or corporation
(except as necessary in carrying out such Party’s future work for Buyer
consistent with the agreement with such third party) or to use it for the
benefit of anyone other than for Buyer or such third party (consistent with the
agreement with such third party) without the express authorization of Buyer.

 

(d)                                 For a period of three (3) years from the
Closing Date (the “Non-Compete Period”), neither the Company nor the Selling
Stockholder shall, and neither shall authorize any of its respective Affiliates
to, directly or indirectly (whether as an owner, partner, operator, manager,
employee, officer, director, consultant, advisor, representative, agent or
independent contractor of any Person or otherwise) (i) engage in any business or
accept employment with any Buyer Competitor or Company Competitor (as defined
below); or (ii) provide any Competitive Services or Competitive Products (each
as defined below) whether directly or indirectly and whether on its or his own
or on behalf of any Buyer Competitor or Company Competitor (as defined below) to
any third party; provided that the foregoing restriction shall not apply to
ownership of less than 3% of the outstanding stock of any publicly-traded
corporation.  “Buyer Competitor” shall mean any Person whose principal business,
or any business unit, division or subsidiary of a Person whose principal
business, is the provision of global engineering and/or information technology
services using an off-shore model where at least a majority of the company’s (or
in the case of a business unit, division or subsidiary, majority of its
employees, as the case may be) employees are located in non-U.S. locations
(i.e., India, Sri Lanka, China etc.) and “Company Competitor” shall mean any
business that provides products or services the same as or substantially similar
to or competitive with the Business within the Territory.  Each of the Company
and Seller Stockholder agrees that this covenant is reasonable with respect to
its duration, geographical area and scope.

 

26

--------------------------------------------------------------------------------


 

(e)                                  As a separate and independent covenant,
each of the Company and the Seller Stockholder agrees that, during the
Non-Compete Period, without the prior written consent of Buyer, it shall not,
and shall not authorize any of its Affiliates to, directly or indirectly
(whether as an owner, partner, operator, manager, employee, officer, director,
consultant, advisor, representative, agent or independent contractor of any
Person or otherwise), to (i) divert, take away or solicit (or attempt to do any
of the foregoing) any of the customers of the Agora Group, including those of
the Company or the Buyer (the “Combined Customers”), or any proposed or
prospective customers of the Agora Group, including those of the Company or the
Buyer, other than pursuant to relationships with Buyer or any of its
Subsidiaries on behalf of, and to the benefit of, the Buyer, (ii) call on,
divert, take away, solicit, or service any Combined Customer, any supplier,
licensee, licensor or other business relation or Prospective Customer of the
Agora Group, including Buyer or the Company, or (iii) induce or attempt to
induce any Combined Customer, supplier, licensee, licensor or other business
relation of the Agora Group to cease doing business with the Agora Group, in
each of cases (i), (ii) and (iii) above with respect to products and/or services
that have been provided by the Agora Group, including the Buyer or the Company,
are currently being provided by the Agora Group or which the Agora Group is
currently in the process of developing or which services or products are
provided or offered at any time prior to of the expiration of the Non-Compete
Period, such services being referred to hereunder as “Competitive Services” and
such products being referred to as “Competitive Products.”  . A customer shall
be deemed a proposed or prospective customer of the Agora Group if (a) the Buyer
or any Affiliate thereof is actively soliciting the business of such prospective
or proposed customer in connection with the Business, (b) the Company or any
Affiliate was engaged in such active negotiations at the time of the Closing, or
(c) the customer is otherwise being actively solicited by the Agora Group,
including Buyer or Company (the “Prospective Customer”), in each case, including
at any time prior to the expiration of the Non-Compete Period. During the
Non-Compete Period, as a separate and independent covenant, the Company and the
Seller Stockholder each agrees that, without the prior written consent of Buyer,
it shall not, and shall not authorize any of its Affiliates to, directly or
indirectly (whether as an owner, partner, operator, manager, employee, officer,
director, consultant, advisor, representative, agent or independent contractor
of any Person or otherwise) hire, recruit, solicit or induce, or attempt to
hire, recruit, solicit or induce, any employee or consultant of the Agora Group
or its Affiliates to terminate or otherwise cease his or her employment or
consulting relationship with the Agora Group or its Affiliates, or assist
directly or indirectly in the recruitment or solicitation of any employee or
consultant of the Agora Group or its Affiliates or otherwise hire or attempt to
hire any such employee or consultant of the Agora Group or its Affiliates for
any purpose, other than on behalf of, and to the benefit of, the Buyer.  For
this purpose, an employee or consultant of the Agora Group or its Affiliates
shall include any former employee or consultant of the Agora Group or Buyer or
any of its Subsidiaries for a period of six (6) months after termination or
cessation of their employment with the Agora Group.

 

(f)                                   The Seller Stockholder acknowledges that,
in the course of his employment with the Agora Group, Seller Stockholder has
become familiar with the Confidential Information of the Agora Group.  The
Seller Stockholder further acknowledges that he has had direct or indirect
responsibility, oversight or duties with respect to all of the businesses of the
Agora Group and its and their current and prospective employees, vendors,
customers, clients and other business relations, and that, accordingly, the
restrictions contained in this Section 4.6 are reasonable in all respects and
necessary to protect the goodwill and Confidential Information of the Agora
Group and that, without such protection, the Agora Group customer and client
relationship and competitive advantage would be materially adversely affected. 
It is specifically recognized by the Company and the Seller Stockholder that
Seller Stockholder ‘s services to the Agora Group are special, unique, and of
extraordinary value, that the Buyer has a protectable interest in prohibiting
the Company and Seller Stockholder as provided in this Section 4.6, that such
Seller Stockholder was significantly responsible for the creation and
preservation of the Agora Group goodwill, and that money damages are
insufficient to protect such interest, and that such prohibitions would be
necessary and appropriate without regard to payments being made to the Company
and the Seller Stockholder hereunder.  The Company and the Seller Stockholder
each further acknowledges that the

 

27

--------------------------------------------------------------------------------


 

restrictions contained in this Section 4.6 do not impose an undue hardship on
him or it, and that Seller Stockholder has general business skills which may be
used in industries other than that in which the Agora Group conducts its
business and do not deprive the Seller Stockholder of his livelihood.

 

(g)                                  If, at the time of enforcement of this
Agreement, a court or arbitrator’s award holds that the restrictions stated in
this Section 4.6 are unreasonable under circumstances then existing, the Parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area.  The Parties hereto agree that money damages would not be an adequate
remedy for any breach of this Section 4.6.  Therefore, in the event of a breach
or threatened breach of any provisions of this Section 4.6 that is continuing,
Buyer, its successors and permitted assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.  In addition, in the event
of a breach or violation by the Company or the Seller Stockholder of this
Section 4.6, the Non-Compete Period with respect to such Party shall be tolled
until such breach or violation has been duly cured.  In the event an arbitrator
or a court of competent jurisdiction determines that the Company or a Seller
Stockholder has breached any provision of this Section 4.6, in addition to all
other rights and remedies, Buyer shall be entitled to recover from such Party
attorneys’ fees associated with establishing such breach.  The Company and
Seller Stockholder agree that the restrictions contained in this Section 4.6 are
reasonable.

 

(h)                                 The Company and Seller Stockholder each
acknowledge, represent and warrant that: (i) sufficient consideration has been
given to such Party by Buyer with respect to the transactions contemplated by
this Agreement; (ii) he, she or it has consulted with independent legal counsel
regarding his, her or its rights and obligations under this Section 4.6;
(iii) that he, she or it fully understands the terms and conditions contained
herein; and (iv) that the agreements in this Section 4.6 are reasonable and
necessary for the protection of Buyer and are an essential inducement to Buyer
to enter into this Agreement.

 

(i)                                     The Company and Seller Stockholder each
further represent and warrant that: (i) the execution, delivery and performance
of this Agreement does not and will not conflict with, breach, violate or cause
a default under any contract, agreement, instrument, order, judgment or decree
to which such Party is a party or by which he, she or it is bound; and (ii) this
Agreement is a valid and binding obligation on such Party and is enforceable in
accordance with its terms.

 

4.7                               Litigation Support.  In the event that, and
for so long as, any Party is actively contesting or defending against any Action
in connection with (i) any transaction contemplated by any of the Transaction
Documents or (ii) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving the Purchased Assets or
the transactions contemplated by the Transaction Documents, each of the other
Parties will reasonably cooperate with such contesting or defending Party and
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under the provisions of
this Agreement or unless such Action involves a dispute between or among the
Parties).

 

4.8                               Transition Services.  The Company and Seller
Stockholder will not in any manner take any action which is designed, intended
or might reasonably be anticipated to have the effect of discouraging customers,
clients, suppliers, vendors, service providers, lessors, licensors and other
business associates of the Company from maintaining the same business
relationships with Buyer after the date of this Agreement.

 

28

--------------------------------------------------------------------------------


 

4.9                               Employee and Related Matters.

 

(a)                                 Transferred Employees.  As of the Closing
Date, the employees of the Company (and Affiliate of Company) who are actively
employed by the Company (and/or by any Affiliate of Company) (the “Active
Employees”) and all of the key employees of the Company (or Affiliate thereof)
(the “Key Employees”) shall be offered employment by either Buyer or one of its
Affiliates (the “Employer”).  The Company shall use its commercially reasonable
efforts to cause substantially all of the Active Employees and all of the Key
Employees to accept employment with the Employer prior to the Closing and will
use its commercially reasonable to cause all Active Employees to accept
employment with the Employer within ten (10) Business Days of the Closing;
provided, however, to the extent that the employment of an Active Employee is
subject to a work visa (a “Foreign Employee”) such ten (10) day period shall be
extended for such time as necessary for the Foreign Employee to have the
necessary paperwork to be employed by the Employer completed so long as such
extended period does not exceed forty-five (45) Business Days after the Closing
Date.  The Foreign Employees of the Company are set forth on Schedule 4.9(a).
Not later than the Closing Date (or such later date as may be agreed in writing
by Buyer or, in the case of certain Active Employees and Foreign Employees, such
longer period specified in the preceding sentence), the Company shall have
terminated the employment of all Active Employees.  The Employer shall not offer
employment to any employees of the Company who, as of the Closing Date, are
absent from active employment with the Company for any reason (including as a
result of layoff or leave of absence) (the “Inactive Employees” and, together
with the Active Employees and the Key Employees, the “Company Employees”).  The
Active Employees and Key Employees who accept employment with the Employer shall
be referred to herein as “Transferred Employees.”  The Company Employees who are
not offered employment with, or who do not accept employment with, the Employer
shall be referred to herein as “Non-Transferred Employees.”  Nothing in this
Agreement shall limit the Employer’s ability to modify the salary, wage, benefit
or overall compensation level or terminate the employment of any Transferred
Employee at any time and for any reason, including without cause.  Except as
described in this Section 4.9, neither Buyer nor any of its Affiliates shall
have any Liability with respect to any Non-Transferred Employee or former
employee or retiree of the Company (except with respect to individuals
subsequently hired by the Buyer or any of its Affiliates)(including any Person
currently covered by any benefit plan of the Company who is not a Transferred
Employee), regardless of when such Liability arises or occurred (whether on,
prior to or after the Closing Date).  The Company shall be solely responsible
for the payment of all wages, salaries and other compensation and employee
benefits (including any commissions, accrued vacation, bonuses, incentive
compensation payments, severance pay, notice pay, insurance, supplemental
pension, deferred compensation, “stay” or other similar incentive bonuses,
change-in-control bonuses (or other bonuses or compensation related in any way
to the execution, delivery or performance of this Agreement), retirement and any
other benefits, premiums, claims and related costs) based on or arising under
employment with the Company of the Company Employees or arising under any
applicable Law or Legal Requirement as applied to Company or any Affiliate,
including without limitation, the Transferred Employees.  Without limiting the
foregoing, the Company shall be responsible for the payment of any accrued
bonuses, vacation pay, severance, notice pay, supplemental pension, gratuity,
retirement, deferred compensation and any other benefits, premiums, claims and
related costs owed to, or accrued with respect to any Transferred Employees up
to the Closing Date.  Buyer shall be solely responsible for the payment of all
wages, salaries and other compensation and employee benefits (including any
severance pay, notice pay, insurance, supplemental pension, deferred
compensation, bonuses, retirement and any other benefits, premiums, claims and
related costs) to any of the Transferred Employees arising solely out of their
employment with the Employer or its Affiliates on or after the Closing Date. 
Neither Buyer nor any of its Affiliates shall assume any Liability with respect
to any Employee Benefit Plan of the Company or any Affiliate or other employee
benefit plan of any kind or nature maintained by the Company or Affiliate
thereof for any of their employees, former employees or retirees, except as set
forth in this Section 4.9.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Benefits Plans.  Prior to or on the Closing
Date, the Company shall make all employee and required employer contributions to
the Company’s 401(k) plan (the “Company 401(k) Plan”), and shall cause the
accounts of all Transferred Employees under the Company 401(k) Plan to become
fully vested (if applicable) and paid in full (subject to the terms of the
Company 401(k) Plan) as of the Closing Date.

 

(c)                                  Employee Benefits.  As of the Closing Date,
Employer shall permit Transferred Employees to be eligible to participate in all
employee plans and benefit arrangements of Employer with the exception of the
Employer 401(k) Plan (the Transferred Employees shall be eligible to participate
in the Employer 401(k) Plan at the next enrollment opportunity in accordance
with the Employer’s 401(k) Plan) and waiting or other notice periods and other
terms and conditions as set forth in such plans in which similarly situated
employees of Employer are generally eligible to participate in accordance with
the then prevailing terms of such employee plans and benefit arrangements,
provided, however, that (i) nothing herein shall prevent Employer from
terminating the employment of any such Transferred Employee or modifying or
terminating such plans from time to time, and (ii) all Transferred Employees of
the Company and their spouses and dependents who are covered under the Company’s
health plan at the time of the Closing shall be eligible to be covered
immediately after the Closing Date under a group health plan of the Employer.

 

(d)                                 Mutual Cooperation.  Subject to applicable
Law (including any privacy laws) and the Mutual Non-Disclosure Agreement between
the Company and Buyer, dated as of March 9, 2015 (the “NDA”), the Company shall
provide promptly to the Employer, at the Employer’s request, any information or
copies of personnel records (including addresses, dates of birth, dates of hire,
work- and pay-related and dependent information) relating to the Transferred
Employees or relating to the service of Transferred Employees with the Company
(and predecessors of the Company, as applicable) prior to the Closing Date.  The
Company and the Employer shall each cooperate with the other and shall provide
to the other such documentation, information and assistance as is reasonably
necessary to effect the provisions of this Section 4.9.

 

(e)                                  Additional Covenants.  The Company shall
retain all Liabilities in respect of the Employee Benefit Plans of the Company,
whether incurred on, prior to, or after the Closing.  All claims incurred by
Transferred Employees on or prior to the Closing Date under the Employee Benefit
Plans of the Company shall be covered pursuant to the terms and conditions of
such Employee Benefit Plans.  For purposes of this paragraph, a claim shall be
deemed to be incurred on the date on which medical or other treatment or service
is rendered and not the date of the submission of the claim related thereto.

 

(f)                                   Employee Wages Tax Reporting.  The Parties
agree to utilize, or cause their respective Affiliates to utilize, the standard
procedure set forth in Section 4 of Revenue Procedure 2004-53, 2004-34 I.R.B.320
(Aug. 23, 2004) for wage reporting with respect to the Transferred Employees.

 

(g)                                  Employee Resignations.  At the Closing, the
Company shall cause the Key Employees to deliver to Buyer an executed
resignation letter, in a form acceptable to Buyer, evidencing such Key
Employee’s resignation from the Company and any and all Affiliates thereof, with
such resignation to be effective immediately prior to the Closing.

 

4.10                        Employee Equity Incentive Pool.  Buyer shall set
aside an equity incentive pool in an aggregate amount of two million eight
hundred ninety thousand dollars ($2,890,000) (but in no event shall such
incentive pool exceed seventy-seven thousand (77,000) shares of common stock of
Buyer) (the “Incentive Pool”) for certain employees of the Company.  On or
before the Closing, Buyer shall deliver to the Company a schedule, mutually
agreed upon by Buyer and the Company,

 

30

--------------------------------------------------------------------------------


 

setting forth the employees to be provided awards from the Incentive Pool and
the form, amounts and vesting schedules of such awards.

 

4.11        Seller Personal Information. Buyer shall, and shall cause its
Affiliates and representatives to, comply with all applicable Legal Requirements
regarding, and maintain in confidence, any information relating to the Seller
Stockholder or any Company Employees provided to Buyer in connection with the
transactions contemplated by this Agreement.

 

4.12        Company Financial Statements.   On or before September 30, 2015, the
Company shall provide to Buyer the Company’s consolidated balance sheets as of
June 30, 2015 and July 31, 2015 and the related statements of profit and loss
and cash flows for each of the monthly periods then ended, each such date. Such
financial statements will be accurate and complete in all material respects, be
consistent with the books and records of the Company (which, in turn, will be
accurate and complete in all material respects) and will be prepared on a basis
consistent with the preparation of the Financial Statements, subject to changes
resulting from normal year-end adjustments (none of which would be material
either individually or in the aggregate for any such period).

 

4.13        Maintenance of the Existence of the Company.   At all times from and
after the Closing Date until the third anniversary of the Closing Date, (i) the
Company shall, and the Seller Stockholder shall cause the Company to, remain in
existence as a corporate entity, (ii) the Company shall not, and the Seller
Stockholder shall cause the Company not to, wind-up or dissolve or take any
corporate action contemplating any of the foregoing; provided that none of the
foregoing shall restrict the Company’s right to pay dividends or make
distributions of available cash or other property to its shareholders as
determined in the Company’s sole discretion.

 

4.14        Insurance. The Company shall at all times for three years after the
Closing maintain insurance coverage in the amounts and types commercially
appropriate for the nature of the Company’s business at any such time. At
Buyer’s reasonable request, if possible and appropriate for the type of
insurance at issue, the Company shall name Buyer as an additional insured on
such policies.

 

4.15        Public Announcements.   Except as may otherwise be required by Legal
Requirements or as expressly set forth herein, the timing and content of all
press releases and public announcements relating to the transactions
contemplated by this Agreement and the other Transaction Documents shall be
determined by Buyer and Company shall not make any press release or public
announcement or authorize or  permit any third party (including any broker or
agent thereof) to make any press releases or public announcements regarding the
Transaction without the prior written consent of Buyer.  Except as may otherwise
be required by Legal Requirements or as expressly set forth herein or in
Section 4.9(a), the timing and content of all communications to the Company’s
customers, vendors and employees relating to the transactions contemplated by
this Agreement and the other Transaction Documents shall be determined jointly
by Buyer and the Company and agreed in writing prior to the Closing Date and
thereafter only by Buyer.

 

ARTICLE 5
DELIVERABLES

 

5.1          Company Deliverables.  At the Closing, the Seller Stockholder or
the Company, as applicable, shall deliver the following documents to Buyer:

 

31

--------------------------------------------------------------------------------


 

(a)           Executed counterparts to each Transaction Document to which the
Company or the Seller Stockholder is a party.

 

(b)           Evidence of all filings, notices, licenses, assignments, permits
and other consents of, to or with, any Governmental Entity or any other Person
that are required of the Company for the consummation of the transactions
contemplated by the Transaction Documents.

 

(c)           Executed counterparts to all third party consents and estoppel
certificates that Buyer deems necessary or desirable under the Assumed Contracts
set forth on Schedule 5.1(c) hereto, in the form and substance reasonably
satisfactory to Buyer (the “Required Contract Consents”).

 

(d)           Evidence that all Affiliated Transactions identified on Schedule
2.17 have been terminated and are no longer of any force or effect.

 

(e)           All releases from third parties of any and all Liens (other than
Permitted Liens) relating to the Purchased Assets, in each case, as set forth on
Schedule 5.1(f).

 

(f)            From each Key Employee, a completed and executed resignation
letter, in a form reasonably acceptable to Buyer, evidencing such Key Employee’s
resignation from the Company and any and all Affiliates thereof, with such
resignation to be effective immediately prior to the Closing.

 

(g)           With respect to all Active Employees and all of the Key Employees,
as set forth on Schedule 4.9(a), (i) completed and executed employment
agreements or consulting agreements, as applicable, in the forms set forth on
Exhibit A hereto (the “Employment Agreements”), and (ii) any other agreements or
documents, completed and executed by such employees, that are required by Buyer
generally of its employees.

 

(h)           Completed and executed employment agreements or consulting
agreements, as applicable, in the forms set forth on Exhibit A-1 hereto (the
“Indian Employment Agreements”) with an Indian subsidiary of Buyer, and (ii) any
other agreements or documents, completed and executed by such employees, that
are required by Buyer generally of its employees located in India with respect
to the employees listed on Exhibit A-1.

 

(i)            A copy of (i) the articles of incorporation, as amended, of the
Company certified by a duly authorized officer of the Company, dated as of the
Closing Date, stating that such articles of incorporation are true and correct,
as filed with the Secretary of State of Georgia and that no amendments have been
made to such articles of organization since such date, (ii) the bylaws of the
Company, as amended and currently in effect, certified by a duly authorized
officer of the Company, and (iii) copies of the resolutions duly adopted by the
Company’s shareholders and board of directors, authorizing the execution,
delivery and performance of this Agreement and the Transaction Documents and
approving the transactions contemplated hereby and thereby, in each case,
certified by a duly authorized officer of the Company.

 

(j)            A certificate of the Secretary of State of the jurisdiction in
which the Company is organized stating that the Company is in good standing,
dated no later than the Closing Date.

 

(k)           A funds flow memorandum duly executed by the Company and setting
forth, among other things, the amount of estimated Transaction Expenses of the
Company payable at the Closing.

 

(l)            Certificate of non-foreign status described in Treasury
regulations Section 1.1445-2(b)(2) from the Company in the form set forth on
Exhibit B hereto.

 

32

--------------------------------------------------------------------------------


 

(m)          The Agora India Transfer Documentation.

 

(n)           Such other documents or instruments as Buyer may reasonably
request to effect the transactions contemplated hereby.

 

5.2          Buyer Deliverables. At the Closing, Buyer shall deliver the
following documents to the Company:

 

(a)           Executed counterparts of each Transaction Document and each
Employment Agreement to which Buyer is a party.

 

(b)           A certificate of an authorized officer of Buyer certifying
resolutions of the Board of Directors of Buyer adopting and approving the
execution and delivery of this Agreement and any other Transaction Document to
which Buyer is a party, and the consummation of the transactions contemplated
hereby and thereby.

 

(c)           Evidence of all filings, notices, licenses, permits and other
consents of, to or with, any Governmental Entity or any other Person that are
required of Buyer: (i) for the consummation of the transactions contemplated by
the Transaction Documents; (ii) in order to prevent a breach of or default under
or a right of termination or modification of any Contract to which the Company
is a party or to which any portion of the property of Buyer is subject; or
(iii) for the conduct of the business of Buyer as heretofore conducted following
the Closing.

 

(d)           Such other documents or instruments as the Company may reasonably
request to effect the transactions contemplated hereby.

 

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT AND OTHER MATTERS

 

6.1          Survival of Representations and Warranties.  All of the
representations and warranties of the Company and/or the Seller Stockholder, on
the one hand, and Buyer, on the other hand, set forth in this Agreement or in
any other Transaction Document shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
(regardless of any investigation, inquiry or examination made by or on behalf
of, or any knowledge of, or the acceptance of any certificate by or on behalf
of, any Party, or the acceptance of any of the disclosure schedules attached
hereto or any certificate).

 

6.2          Indemnification of Buyer.

 

(a)           Subject to the limitations set forth in Sections 6.2(b) and
6.2(c), the Company and the Seller Stockholder, jointly and severally, shall
indemnify Buyer and each of its Affiliates, officers, directors, employees,
agents, representatives, successors and permitted assigns (each, a “Buyer
Party”), and save and hold each of them harmless from and against, and pay on
behalf of or reimburse any Buyer Party as and when incurred for, all Losses
which any Buyer Party may incur, suffer, sustain or become subject to as a
result of:

 

(i)            any breach of any representation or warranty made by the Company
or the Seller Stockholder and contained in this Agreement, any other Transaction
Document or in any schedule or exhibit attached to this Agreement, any other
Transaction Document;

 

33

--------------------------------------------------------------------------------


 

(ii)           any breach of any covenant made by or in respect of the Company
or such Seller Stockholder under this Agreement or any other Transaction
Document;

 

(iii)          any Liability related to a Purchased Asset arising on or before
the Closing Date or with respect to any period prior to the Closing Date

 

(iv)          any Excluded Asset or Excluded Liability; and

 

(v)           any claim by any Person or Persons related to, or arising out of,
any of the foregoing.

 

(b)           Survival Date.  Neither the Company nor the Seller Stockholder
will be liable with respect to any claim made pursuant to
Section 6.2(a)(i) above for the breach of any representation or warranty
contained in Article 2 of this Agreement or in any other Transaction Document
unless written notice of a possible claim for indemnification with respect to
such breach is given by a Buyer Party to the Company or the Seller Stockholder
as applicable, as follows (such date, with respect to each Section, is referred
to herein as its “Survival Date”):

 

(i)            on or before the date which is thirty (30) days after the
expiration of the applicable statute of limitations (including any extension or
waivers thereof) with respect to claims arising under Sections 2.8 (Tax Matters)
and 2.15 (Employee Benefits);

 

(ii)           at any time with respect to claims arising under Sections 2.1
(Organization; Corporate Power and Licenses of the Company), 2.2 (Capitalization
and Related Matters), Section 2.3 (No Subsidiaries), 2.4(a) (Authorization),
and, as applicable (the representations and warranties contained in the Sections
referenced in clause (b)(i) and this clause (b)(ii) are collectively referred to
herein as the “Seller Fundamental Representations” and, individually, as a
“Seller Fundamental Representation”);

 

(iii)          on or before the second anniversary of the Closing Date with
respect to claims arising under Sections 2.4(b) (No Breach), 2.10 (Intellectual
Property Rights), 2.14 (Employees), 2.16 (Compliance with Laws) or 
2.18(b) (Certain Customer Contracts) or 2.19 (Warranties);

 

(iv)          on or before the first anniversary of the Closing Date with
respect to claims arising under any other Section of Article 2; and

 

(v)           notwithstanding the foregoing and subject to the limitations set
forth in Section 6.2(c) below, so long as written notice is given on or prior to
the applicable Survival Date with respect to any claim, the Company and the
Seller Stockholder shall be required to indemnify any Buyer Party for all Losses
that any Buyer Party may suffer with respect to such claim until such claim is
finally resolved.

 

(c)           Limitations.

 

(i)            Notwithstanding anything in this Agreement to the contrary, the
Company and the Seller Stockholder will not be liable to any Buyer Party for any
Losses under Section 6.2(a)(i) (1) unless, and until the aggregate amount of the
Losses relating to all such claims exceeds fifty   thousand dollars ($50,000)
(the “Threshold”),at which time the Company and the Seller Stockholder shall be
liable for the amount of all such Losses from the first dollar in accordance
with the terms hereof, and (2) to the extent that the aggregate liability of the
Company and the Seller Stockholder for

 

34

--------------------------------------------------------------------------------


 

all such Losses exceeds Five Million Dollars ($5,000,000) (the “Rep Cap”).
Notwithstanding anything in this Agreement to the contrary, the Company and the
Seller Stockholder will not be liable to any Buyer Party for any Losses under
Section 6.2(a) to the extent that the aggregate liability of the Company and the
Seller Stockholder for all such Losses exceeds Eight Million Five Hundred Forty
Thousand Dollars ($8,540,000) (the “Cap”); provided, however, that,
notwithstanding anything to the contrary in this Agreement, neither the
Threshold nor Rep Cap shall apply to any Losses  resulting or arising from
breaches of any Seller Fundamental Representation, and neither the Threshold,
Rep Cap nor the Cap shall apply to any Losses resulting or arising from any
instance of fraud, intentional misrepresentation, willful misconduct or gross
negligence of the Seller Stockholder or Company.

 

(ii)           The Buyer Parties will use commercially reasonable efforts to
mitigate any Losses upon becoming aware of any event, fact or circumstance that
would reasonably be expected to, or does, give rise to such Loss. In no event
will any party be liable to another pursuant to this Agreement for any exemplary
or special damages or any consequential loss which is not reasonably foreseeable
as a result of, or arising from, or in connection with, any breach or claim,
except to the extent the same are incurred, or payable to a third party, by an
Indemnified Party in connection with a Third Party Claim.

 

6.3          Indemnification Provisions for Benefit of the Company and the
Seller Stockholder.

 

(a)           Subject to the limitations set forth in Sections 6.3(b) and
6.3(c), Buyer shall indemnify the Company and the Seller Stockholder and each of
their respective Affiliates, officers, directors, employees, agents,
representatives, heirs, successors and permitted assigns (each, a “Seller
Party”) and save and hold each of them harmless from and against, and pay on
behalf of or reimburse any Seller Party as and when incurred for, all Losses
which any Seller Party may incur, suffer, sustain or become subject to as a
result of:

 

(i)            any breach of any representation or warranty made by Buyer and
contained in this Agreement, any other Transaction Document or in any schedule
or exhibit attached to this Agreement, any other Transaction Document or in any
certificate delivered by Buyer in connection with the Closing;

 

(ii)           any breach of any covenant or agreement of Buyer in any of the
Transaction Documents;

 

(iii)          any Liability related to a Purchased Asset arising after the
Closing Date with respect to a period after the Closing Date; and

 

(iv)          any claim by any Person or Persons related to, or arising out of,
any of the foregoing.

 

(b)           Survival Date.  Buyer will not be liable with respect to any claim
made pursuant to Section 6.3(a)(i) above for the breach of any representation or
warranty contained in Article 3 of this Agreement unless written notice of a
possible claim for indemnification with respect to such breach is given by the
Representative to Buyer as follows:

 

(i)            at any time with respect to claims arising under Sections 3.1
(Organization of Buyer) and/or 3.2 (Authorization of Transaction) (the
representations and warranties contained in the Sections referenced in this
clause (i) are collectively referred to herein as the “Buyer Fundamental
Representations” and, individually, as a “Buyer Fundamental Representation”);

 

35

--------------------------------------------------------------------------------


 

(ii)           on or before the first anniversary of the Closing Date with
respect to claims arising under any other Sections of Article 3; and

 

(iii)          notwithstanding the foregoing and subject to the limitations set
forth in Section 6.3(c) below, so long as written notice is given on or prior to
the applicable Survival Date with respect to any claim, Buyer shall be required
to indemnify any Seller Party for all Losses that any Seller Party may suffer
with respect to such claim until such claim is finally resolved.

 

(c)           Limitations.

 

(i)            Notwithstanding anything in this Agreement to the contrary, Buyer
will not be liable to any Seller Party for any Losses under
Section 6.3(a)(i) unless, until and to the extent the aggregate amount of the
Losses relating to all such claims exceeds the Threshold at which time Buyer
shall be liable for the amount of all such Losses from the first dollar in
accordance with the terms hereof , but not in excess of the Cap; provided,
however, the Cap shall not apply to Losses resulting from breaches of the Buyer
Fundamental Representations,  and neither the Threshold nor the Cap shall apply
to any Losses resulting or arising from any instance of fraud, intentional
misrepresentation, willful misconduct or gross negligence of the Buyer.

 

(ii)           The Seller Parties will use commercially reasonable efforts to
mitigate any Losses upon becoming aware of any event, fact or circumstance that
would reasonably be expected to, or does, give rise to such Loss.

 

(iii)          In no event will any party be liable to another pursuant to this
Agreement for any exemplary or special damages or any consequential loss which
is not reasonably foreseeable as a result of, or arising from, or in connection
with, any breach or claim, except to the extent the same are incurred, or
payable to a third party, by an Indemnified Party in connection with a Third
Party Claim.

 

6.4          Matters Involving Third Parties.

 

(a)           If any Seller Party or any Buyer Party seeks indemnification under
this Article 6, such Person (the “Indemnified Party”) shall give written notice
to the other Person (the “Indemnifying Party”). In that regard, if any Loss
shall be brought or asserted by any third party which, if adversely determined,
may entitle the Indemnified Party to indemnity pursuant to this Article 6 (a
“Third Party Claim”), the Indemnified Party shall promptly notify the
Indemnifying Party of the same in writing, specifying in reasonable detail the
basis of such Loss and the facts pertaining thereto; provided, however, that no
delay on the part of the Indemnified Party in notifying any Indemnifying Party
shall relieve the Indemnifying Party from its obligations hereunder unless the
delay in notice has a material adverse effect on the Indemnifying Party’s
ability to successfully defend such claim or materially increases the amount of
Losses with respect to such claim.

 

(b)           Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will exercise its right to defend the Indemnified Party from
and against the entirety of any Loss (without any limitations) the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim (subject to the limitations contained in this
Article 6), (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (iii) the Third Party
Claim involves only money damages and does

 

36

--------------------------------------------------------------------------------


 

not seek an injunction or other equitable relief, (iv) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to be materially adverse to the
continuing business interests of the Indemnified Party, (v) the Indemnifying
Party actively and diligently conducts the defense of the Third Party Claim, and
(vi) if the Third Party Claim relates to Taxes, the Third Party Claim would not,
in the good faith judgment of the Indemnified Party, materially and adversely
affect the Indemnified Party in respect of any Taxes or any Taxable period for
which the Indemnifying Party would not be liable hereunder.

 

(c)           So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 6.4(b) above, (i) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (ii) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be withheld unreasonably) and
(iii) except as provided in this Section 6.4(c), the Indemnifying Party will not
consent to the entry or any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (which consent shall not be withheld unreasonably).  Notwithstanding the
foregoing, if a firm offer is made to settle a Third Party Claim without leading
to liability or the creation of a financial or other obligation on the part of
the Indemnified Party and provides for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party.  If the Indemnified Party fails to consent to such offer
within thirty (30) Business Days after its receipt of such notice, the
Indemnifying Party may continue to contest or defend such Third Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such Third
Party Claim shall not exceed the amount of such settlement offer.  If the
Indemnified Party fails to consent to such offer and also fails to assume
defense of such Third Party Claim, the Indemnifying Party may settle the Third
Party Claim upon the terms set forth in such firm offer to settle such Third
Party Claim.

 

(d)           In the event that any of the conditions in Section 6.4(b) above is
or becomes unsatisfied, however, (i) the Indemnified Party may defend against,
and consent to the entry of any judgment or enter into any settlement with
respect to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (ii) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys’ fees and
expenses), and (iii) the Indemnifying Party will remain responsible for any
Losses the Indemnified Party may suffer resulting from, arising out of, relating
to, in the nature of, or caused by the Third Party Claim to the fullest extent
provided in this Section 6.4 (but subject to the limitations contained in this
Article 6).

 

6.5          Manner of Payment.

 

(a)           Any indemnification payment to a Buyer Party pursuant to this
Article 6 shall be effected first by notice to Buyer under the Holdback Fund
and, only if the Holdback Fund is depleted, by wire transfer of immediately
available funds to an account designated by Buyer within five (5) days after the
determination of indemnification amounts, in each case, subject to the
limitations contained in this
Article 6.

 

(b)           Any indemnification payment to the Company pursuant to this
Article 6 shall be effected by wire transfer of immediately available funds to
an account designated by the Company within five (5) days after the
determination of indemnification amounts, in each case, subject to the
limitations contained in this Article 6.  Any indemnification payment to the
Seller Stockholder pursuant to this Article

 

37

--------------------------------------------------------------------------------


 

6 shall be effected by wire transfer of immediately available funds to the
Seller Stockholder to an account designated by the Seller Stockholder within
five (5) days after the determination of indemnification amounts.

 

(c)           Any indemnification payments made pursuant to this Agreement shall
be treated as adjustments to the Purchase Price for all Tax purposes, unless
otherwise required by applicable law.

 

6.6          Insurance and Third Party Recovery.   In determining the liability
of a Party for indemnification pursuant to this Article 6, no Loss shall be
deemed to have been sustained to the extent of any proceeds previously received
by such Party from any insurance recovery (net of all out-of-pocket costs
directly related to such recovery) or other recovery from a third party (net of
all out-of-pocket costs directly related to such recovery).  If an amount is
actually recovered from an insurance carrier or other third party after a
payment has been made by the Indemnifying Party pursuant to this Article 6, then
the party receiving such amount shall promptly remit such amount to the
Indemnifying Party.

 

6.7          Exclusive Remedy.  Except as provided in Section 8.12, the right to
indemnification under Article 6, subject to all of the terms, conditions, and
limitations hereof, shall constitute the sole and exclusive remedy of a Party
hereto (or a specified beneficiary) with respect to any and all claims hereto
(other than claims arising from fraud, intentional misrepresentation, willful
misconduct or gross negligence on the part of a Party in connection with the
transactions contemplated by this Agreement) for any breach of any
representations, warranty, covenant, agreement or obligation set forth in this
Agreement or any Transaction Document.

 

6.8          Offset.  To the extent permissible by applicable Law, the Losses
which any Buyer Party suffers, sustains or becomes subject to pursuant to this
Article 6 (it being understood that such Losses must be determined in accordance
with the terms and conditions set forth in this Agreement) may, at the option of
such Buyer Party, be satisfied by setting off all or any portion of such Losses
against any amounts which such Buyer Party owes to the Company or Selling
Stockholder, as the case may be, at such time.

 

6.9          Delivery and Release of Holdback Fund.

 

(a)           Subject to the limitations and terms and conditions of this
Article 6, to the extent that any Buyer Party is entitled to indemnification for
any Loss pursuant to this Article 6, such Buyer Party shall be entitled to
reimbursement out of the Holdback Fund; provided, however, that to the extent
that the amount of such Losses exceed the amount remaining in the Holdback Fund
or arise after the Survival Date, the Buyer Party may collect such Losses
directly from the Company or the Seller Stockholder, jointly and severally.

 

(b)             The Company shall give written instruction to Buyer to release
from the Holdback Fund and pay to the Company by wire transfer of immediately
available funds to an account designated by the Company the amounts set forth
below at the following times and subject to the following conditions:

 

(i)            On the one (1) year anniversary of the Closing Date, the
remaining Holdback Amount minus the aggregate amount of any Good Faith Damages
Estimate; or

 

(ii)           Within five (5) Business Days after the final resolution of a
particular indemnity claim for which a Good Faith Damages Estimate is retained
in the Holdback Fund pursuant to clause (b)(i) above, the amount, if any, by
which such Good Faith Damages Estimate in respect of such claim exceeds the
final determination of the Losses in respect of such claim.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 7
CERTAIN DEFINITIONS

 

“Action” means any action, suit, proceeding, order, investigation, claim,
grievance, arbitration, or complaint.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, (including, but not limited to, all directors and
officers of such Person) controlled by, or under common control with, such
Person.

 

“Agora India” means Agora Corporate Solutions Pvt. Ltd.

 

“Agora India Transfer Documentation” means the documents contemplated by
Section 5.1(h) and such other documents as may be necessary or appropriate to
transfer and/or assign (i) the employment of Agora India’s employees, and
(ii) that certain Contractors Services Agreement, dated June 16, 2015, by and
between Sopra India Pvt. Ltd and Agora India, to an Indian subsidiary of Buyer.

 

“Assumed Contracts” means all Contracts to which the Company is a party other
than those Contracts which have been terminated prior to or as of the Closing
pursuant to the terms of this Agreement.  For the avoidance of doubt, Assumed
Contracts shall include each Contract set forth on Schedule 2.9(a) (except where
such Contract is also expressly set forth on Schedule 1.1(b)(v)), and any other
Contract of the Company not disclosed to Buyer if Buyer notifies the Company
that such Contract shall be an Assumed Contract after Buyer becomes aware of the
existence thereof.

 

“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized to be closed by the Federal Reserve
Bank in New York, New York.

 

“Client Payable Amount” means $163,740.”Code” means the Internal Revenue Code of
1986, as amended from time to time and the regulations promulgated and rulings
issued thereunder, as amended, supplemented or substituted therefor from time to
time.

 

“Company Competitor” means any Person, or any business unit, division or
subsidiary of any Person which directly or indirectly competes with the
Business.

 

“Company Customer(s)” means any of the customers or clients of the Company or
Buyer and any of their Subsidiaries or subdivisions as of the Closing Date.

 

“Company Transaction Expenses” means (i) the fees and disbursements payable to
legal counsel and accountants of the Company in connection with the transactions
contemplated by the Transaction Documents and (ii) all other fees and expenses,
in each case, incurred by the Company in connection with the transactions
contemplated by the Transaction Documents as determined on the Closing Date, in
each case, that have not been paid in full prior to the Closing Date.  “Company
Transaction Expenses” shall also include, without limitation, any and all
withholding, employment or other Taxes payable in connection with the amounts
incurred pursuant to the immediately preceding sentence.

 

“Confidential Information” means all information (whether or not specifically
identified as confidential), in any form or medium, that is disclosed to, or
developed or learned by, the Company or the Seller Stockholder as an owner of
stock in the Company, as the case may be, in the performance of duties for, or
on behalf of, an Agora Entity or that relates to the business, products,
services or research of an Agora Entity or any of their investors, partners,
affiliates, strategic alliance participants, officers, directors, employees or
shareholders or their respective Affiliates, including, without limitation:
(i) internal business

 

39

--------------------------------------------------------------------------------


 

information (including, without limitation, information relating to strategic
plans and practices, business, accounting, financial or marketing plans,
practices or programs, training practices and programs, salaries, bonuses,
incentive plans and other compensation and benefits information and accounting
and business methods); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, an Agora Entity, its
Affiliates, their customers and their confidential information; (iii) industry
research compiled by, or on behalf of an Agora Entity, including, without
limitation, identities of potential target companies, management teams, and
transaction sources identified by, or on behalf of, an Agora Entity;
(iv) compilations of data and analyses, processes, methods, track and
performance records, and data and data bases relating thereto; and
(v) information related to the Company’s Intellectual Property and updates of
any of the foregoing, provided, however, “Confidential Information” shall not
include any information that (x) in no way relates or pertains to the Purchased
Assets, (y) the Company or the Seller Stockholder can demonstrate has become
generally known to and  generally available for use within the industry other
than as a result of the acts or omissions of such Seller Stockholder or a person
that such Seller Stockholder has direct control over, or (z) is lawfully
acquired by Seller Stockholder or the Company, as applicable, from and after the
Closing from sources which are not prohibited from disclosing such information
by a legal, contractual or fiduciary obligation..

 

“Contract” means any agreement, contract, instrument, lease, guaranty,
indenture, license, or other legally binding arrangement, commitment or
understanding between parties or by one party in favor of another party, whether
written or oral.

 

“Employee Benefit Plan” means any Employee Pension Benefit Plan (including any
Multiemployer Plan), Employee Welfare Benefit Plan, fringe benefit, bonus,
deferred compensation, retirement, vacation, sick leave, severance, employment,
executive compensation, change in control, incentive or other compensation plan,
program policy or arrangement, whether or not subject to ERISA and any plans,
programs or arrangements providing compensation to employee and non-employee
directors, established, maintained, or contributed to by the Company or
otherwise for the benefit of its employees, officers, directors, shareholders,
Contingent Workers and their dependents or beneficiaries and any other benefit,
pension or similar plan of an Affiliate thereof, including, without limitation,
any provident fund,  gratuity plan, severance plan or obligation of such
Affiliate .

 

“Employee Pension Benefit Plan” shall have the meaning set forth in
Section 3(2) of ERlSA.

 

“Employee Welfare Benefit Plan” shall have the meaning set forth in
Section 3(1) of ERISA.

 

“Employer 401(k) Plan” means the Defined Contribution Retirement Savings Plan of
Buyer, qualified under Section 401(k) of the Code.

 

“Environmental and Safety Requirements” means all federal, state, local and
non-U.S. statutes, regulations, ordinances, guidelines and similar provisions
whether or not having the force or effect of law, all judicial and
administrative orders and determinations, all contractual obligations and all
common law concerning public health and safety, worker health and safety, and
pollution or protection of the environment, including all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, as the foregoing are enacted or
in effect prior to, on or after the Closing Date.

 

“Environmental Liabilities” means any and all Liabilities arising in connection
with or in any way relating to the past or current operation of the Business,
whether contingent or fixed, actual or potential,

 

40

--------------------------------------------------------------------------------


 

known or unknown, that (i) arise under or relate to Environmental and Safety
Requirements and (ii) arise from or relate in any way to actions taken by the
Company prior to the Closing Date or conditions existing on or prior to the
Closing Date as a result of actions taken by the Company or conditions existing
on or prior to the Closing Date .

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, as amended, supplemented or substituted therefor from time to time.

 

“Excluded Taxes” means (i) all Taxes of the Company or any of its Affiliates, or
for which the Company or any of its Affiliates is liable, for any taxable
period, (ii) all Taxes relating to the Excluded Assets or Excluded Liabilities
for any taxable period; and (ii) all Taxes relating to the Purchased Assets or
the Assumed Liabilities for any taxable period ending on or prior to the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, for the portion of such taxable period ending on the Closing
Date, except as provided in Section 4.5(c).

 

“GAAP” means (for the purposes of this Agreement and any Schedules hereto)
United States generally accepted accounting principles, consistently applied.

 

“Governmental Entity” means any (i) province, region, state, county, city, town,
village, district or other jurisdiction, (ii) federal, provincial, regional,
state, local, municipal, non-U.S. or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, bureau, department or other entity and any court or other tribunal),
(iv) multinational organization, (v) body exercising, or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature, or (vi) official of any of the
foregoing.

 

“Good Faith Damages Estimate” means, with respect to any pending or unresolved
claim asserted by a Buyer Party that is reasonably expected to result in
indemnification pursuant to Article 6, an amount equal to the good faith
estimate by the Buyer Party of its indemnifiable Losses in respect of such
claim.

 

“Holdback Fund” means the Holdback Amount deposited by Buyer in a separate
interest bearing account of Buyer solely for that purpose, together with any
interest or earnings thereon.

 

“Indebtedness” means any of the following indebtedness of the Company, whether
or not contingent: (i) indebtedness for borrowed money (including any principal,
premium, accrued and unpaid interest, related expenses, prepayment penalties,
commitment and other fees, sale or liquidity participation amounts,
reimbursements, indemnities and all other amounts payable in connection
therewith), (ii) Liabilities evidenced by bonds, debentures, notes, or other
similar instruments or debt securities, (iii) Liabilities of the Company under
or in connection with letters of credit or bankers’ acceptances or similar
items, (iv) Liabilities to pay the deferred purchase price of property or
services (other than those trade payables incurred in the ordinary course of
business), (v) all Liabilities arising from cash/book overdrafts, (vi) all
Liabilities under capitalized leases (as determined in accordance with GAAP),
(vii) all Liabilities of the Company under conditional sale or other title
retention agreements, (viii) all Liabilities with respect to vendor advances or
any other advances made to the Company other than trade payables incurred in the
ordinary course of business which are not less than 60 days outstanding but
reflected on the Company’s Closing Balance Sheet , (ix) all Liabilities of the
Company arising out of interest rate and currency swap arrangements and any
other arrangements designed to provide protection against fluctuations in
interest or currency rates, (x) any deferred purchase price Liabilities related
to past acquisitions (xi) all Liabilities of the Company arising from any breach
of any of the foregoing and (xii) all indebtedness of others guaranteed by the
Company or secured by any Lien or security interest on the assets of the
Company.

 

41

--------------------------------------------------------------------------------


 

“Intellectual Property” means trademarks, service marks, trade dress, trade
names, corporate names, logos, slogans and Internet domain names, together with
all goodwill associated with each of the foregoing, patents and patent
applications, inventions, invention disclosures, trade secrets, technology,
technical data, know how, methods and processes, copyrights and copyrightable
works (including, without limitation, computer software, Open Source Software,
source code, executable code, data, databases and documentation), proprietary
information and data, all other intellectual property and registrations and
applications for any of the foregoing.

 

“Knowledge” or “knowledge” “ means respect to any Person the actual knowledge
after reasonable inquiry of any director, governing body member or executive
officer of such Person; provided that in the case of the Company’s “Knowledge”
or “knowledge” means the actual knowledge after reasonable inquiry of the Seller
Stockholder.

 

“Law” or “law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).

 

“Legal Requirement” means any requirement arising under any Law or any
determination or direction of any arbitrator or any Governmental Entity with
respect to any Law, including any Environmental and Safety Requirements and
including any of the foregoing that relate to data use, privacy or protection.

 

“Liability” or “Liabilities” means any liability, debt, obligation, deficiency,
interest, Tax, penalty, fine, claim, demand, judgment, cause of action or other
loss (including, without limitation, loss of benefit or relief), cost or expense
of any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
becoming due and regardless of when asserted.

 

“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance or other similar arrangement
or interest in real or personal property.

 

“Loss” or “Losses” means any and all Liabilities, damages, fines, dues, Taxes,
penalties, charges, assessments, deficiencies, judgments, defaults, settlements
and other losses (including diminution in value) and fees, costs and expenses
(including interest, expenses of investigation, defense, prosecution and
settlement of claims, court costs, reasonable fees and expenses of attorneys,
accountants and other experts, and all other fees and expenses) as the same are
incurred in connection with any Action, Third Party Claim or any other claim,
default or assessment (including any claim asserting or disputing any right
under this Agreement or any Transaction Documents against any party hereto or
otherwise), plus any interest that may accrue on any of the foregoing.

 

“Material Adverse Effect” means there has not been any material adverse change
in the business, financial condition, operating results, assets, Liabilities,
operations, applicable regulations, customer, client, supplier, employee or
sales representative or distributor relations or business prospects of the
Company and its Affiliates, taken as a whole.

 

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA
(Code Section 29 USC Section 1002(37)).

 

42

--------------------------------------------------------------------------------


 

“Open Source Software” means computer software (including, without limitation,
source code, object code, libraries and middleware) subject to the GNU General
Public License, the Lesser GNU Public License or other similar licensing regimes
commonly called “open source.”

 

“Operating Expense Amount” shall mean $1,075,000.

 

“ordinary course of business” means the ordinary course of the Company’s
business consistent with past custom and practice, including as to frequency and
amount.

 

“Party” or “Parties” means any party hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Liens” means (i) statutory Liens for current Taxes not yet due and
payable, (ii) mechanic’s, carriers’, workers’, repairers’ and similar statutory
Liens arising or incurred in the ordinary course of business for amounts which
are not delinquent or due and which are not, individually or in the aggregate,
material, (iii) zoning, entitlement, building and other land use regulations
imposed by Government Entities having jurisdiction over the Leased Real Property
which are not violated by the current or proposed use, operation or occupancy of
the Leased Real Property by the Company or otherwise, and (iv) covenants,
conditions, restrictions, easements and other similar matters of record
affecting title to the Leased Real Property which do not materially impair the
occupancy or use of the Leased Real Property for the purposes for which it is
currently used or proposed to be used by the Company.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Entity.

 

“Prospective Customer” means any proposed or prospective customer or client of
the Company or Buyer and any of their subsidiaries, subdivisions, or Affiliates
that (i) within the last 12 months has had any correspondence with the Company,
Buyer or any of their subsidiaries, subdivisions, or Affiliates regarding doing
business with the Company, (ii) is listed on any of the Company’s, Buyer’s or
any of their subsidiaries’, subdivisions’, or Affiliates’ internal pipeline
discussions or related memoranda, (iii) is engaged in active negotiations with
the Company, Buyer or any of their subsidiaries, subdivisions, or Affiliates on
the Closing Date, or (iv) is otherwise being solicited by the Company or Buyer
or any of their subsidiaries, subdivisions, or Affiliates, in each case within
six (6) months prior to the Closing Date.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Subsidiary(ies)” means any corporation or other Person which is an entity with
respect to which another specified entity either (i) has the power to vote or
direct the voting of sufficient securities to elect a majority of the directors
or managers of such Person, or (ii) owns a majority of the ownership interests
of such entity.

 

“Tax” or “Taxes” means any federal, state, local, non-U.S. or other taxes,
including, without limitation, income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Section 59A of the Code), custom, duty,
capital stock, branch, franchise”, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, goods and services, alternative or
add-on minimum, estimated, or other tax, charge, custom, duty, fee, impost, levy
or

 

43

--------------------------------------------------------------------------------


 

assessment imposed by any Governmental Entity including (i) any interest,
penalty, or addition thereto, whether disputed or not, and (ii) any obligation
to indemnify or otherwise assume or succeed to the tax Liability of any other
Person.

 

“Tax Return” means any return, declaration, report, estimate, claim for refund,
information return or statement (including any attachment, amendment or schedule
thereto) required to be filed, or which is otherwise filed, with any
Governmental Entity in respect of any Tax.

 

“Territory” means the United States and India.

 

“Transaction Documents” means this Agreement (including the Schedules and
Disclosure Schedules), the Agora India Transfer Documentation and all other
Contracts or certificates delivered or executed in connection therewith ).

 

7.1          Additional Definitions.

 

Term

 

Section

Affiliated Transaction

 

2.17

Active Employees

 

4.9(a)

Affiliated Transaction

 

2.17

Agreement

 

Preface

Allocation

 

1.5

Apportioned Obligations

 

4.5(c)

Assumed Liabilities

 

1.2(a)

Business

 

Preface

Buyer

 

Preface

Buyer Fundamental
Representation(s)

 

6.2(b)(ii)

Buyer Party

 

6.2(a)

Cap

 

6.2(c)(i)

Closing

 

1.4(a)

Closing Date

 

1.4(a)

Company

 

Preface

Company 401(k) Plan

 

4.9(b)

Company Employees

 

4.9(a)

Company Entity

 

2.10(a)

Company Intellectual Property

 

2.10(a)

Company Trade Secrets

 

2.10(h)

Consents

 

2.20

Contingent Workers

 

2.14(b)

Current D&O Policy

 

2.13

De Minimis Amount

 

6.2(c)(i)

Employee Obligations

 

2.14(b) 

Employer

 

4.9(a)

Employment Agreements

 

5.1(h)

Excluded Assets

 

1.1(b)

Excluded Liabilities

 

1.2(b)

Financial Statements

 

2.5(a)

Foreign Employee

 

4.9(a)

Holdback Amount

 

1.4(d)

Inactive Employees

 

4.9(a)

 

44

--------------------------------------------------------------------------------


 

Term

 

Section

Incentive Pool

 

4.10

Indemnified Party

 

6.4(a)

Indemnifying Party

 

6.4(a)

Independent Accountant

 

1.5

Insider

 

2.17

Interim Financial Statements

 

2.5(a)

Inventory

 

1.2(a)(ii)

Key Employees

 

4.9(a)

Latest Balance Sheet

 

2.5(a)

Leased Real Property

 

2.19(b)

Leases

 

2.19(b)

Material Contract

 

2.9(b)

Material Customer

 

2.18(a)

Material Supplier

 

2.18(c)

Non-compete Period

 

4.6(d) 

Non-Transferred Employees

 

4.9(a)

NDA

 

4.9(d)

Permits

 

2.200

Post-Closing Apportioned Period

 

4.5(c)

Pre-Closing Apportioned Period

 

4.5(c)

Pre-Closing Indemnitees

 

2.13

Products

 

2.10(a)

Purchase Price

 

1.4(b)(i)

Purchased Assets

 

1.1(a)

Quarterly Financial Statements

 

4.12

Required Contract Consents

 

5.1(c)

Securities

 

2.2

Seller Account

 

1.4(b)(ii)

Seller Fundamental
Representation(s)

 

6.3(b)(i)

Seller Stockholder

 

Preface

Seller Party

 

6.3(a)

Survival Date

 

6.2(b)

Third Party Claim

 

6.4(a)

Threshold

 

6.2(c)(ii)

Transfer Taxes

 

4.5(a)

Transferred Employees

 

4.9(a)

WARN Act

 

2.14(d)

 

ARTICLE 8
MISCELLANEOUS

 

8.1          No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person other than the Parties (and, where indicated
herein, with respect to Article 4, the Affiliates of the Parties and such other
Persons designated therein) and their respective successors and permitted
assigns.

 

8.2          Entire Agreement.  This Agreement (including the Schedules,
attachments and exhibits hereto and the documents referred to herein)
constitutes the entire agreement between the Parties and

 

45

--------------------------------------------------------------------------------


 

supersedes any prior understandings, agreements or representations by or between
the Parties, written or oral, that may have related in any way to the subject
matter hereof.

 

8.3          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns, but neither this Agreement nor any of the rights or
obligations hereunder may be assigned (whether by operation of law, through a
change in control or otherwise) by the Company, the Seller Stockholder without
the prior written consent of Buyer, or by Buyer without the prior written
consent of the Company or the Seller Stockholder; provided, however, Buyer and
its Affiliates shall have the right to assign (a) all or any portion of this
Agreement and the other Transaction Documents (including its rights and
obligations hereunder and thereunder), including its rights to indemnification,
to any of its (whether prior to or subsequent to the Closing) lenders as
collateral security, and (b) all or any portion of this Agreement and the other
Transaction Documents and its rights and obligations hereunder and thereunder,
including its rights to indemnification, in connection with a (i) merger or
consolidation involving Buyer or its Subsidiaries, (ii) a sale of stock or
assets (including any real estate) of Buyer or its Subsidiaries or
(iii) dispositions of the business of the Company or any part thereof; provided,
further, that no such assignment shall release Buyer from any liability or
obligation under this Agreement.

 

8.4          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

8.5          Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.6          Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given when delivered
personally to the recipient or sent to the recipient by telecopy or email
(receipt confirmed, with copy sent the next day by reputable express courier
service (charges prepaid)) or by reputable express courier service (charges
prepaid), and addressed to the intended recipient as set forth below:

 

If to the Company or Seller Stockholder:

 

 

 

Ravi Mallik

 

998 Northrope Drive

 

Atlanta, Georgia 30324

 

Email: Ravi.J.Mallik@Agora-Group.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Smith, Gambrell & Russell, LLP

 

1230 Peachtree Street, NE, Suite 3100

 

Atlanta, Georgia 30309

 

 

Attn: Nicholas C. Rueter

 

Email: nrueter@sgrlaw.com

 

Facsimile No: (404) 685-7047

 

 

 

 

If to Buyer:

 

 

 

Virtusa Corporation

 

 

46

--------------------------------------------------------------------------------


 

2000 West Park Drive

 

Westborough, MA 01581

 

Attention: Ranjan Kalia

 

 

Paul Tutun

 

Email: ptutun@virtusa.com

 

Facsimile No.: (508) 366-9901

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Goodwin Procter LLP

 

Exchange Place

 

Boston, MA 02109

 

Attention:

John J. Egan

 

Email: jegan@goodwinprocter.com

 

Facsimile No.:

(617) 523-1231

 

 

Any email or facsimile sent after normal business hours of the receiving Party
shall be deemed delivered the following business day. Any Party may send any
notice, request, demand, claim or other communication hereunder to the intended
recipient at the address set forth above using any other means, but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it is actually received by the intended
recipient.  Any Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

 

8.7          Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

8.8          Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties hereto.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

8.9          Incorporation of Schedules.  The Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof.

 

8.10        Construction.  Where specific language is used to clarify by example
a general statement contained herein (such as by using the word “including”),
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.  The
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Party.  Whenever required by the context, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.  The disclosure of an item in one section or
subsection of the Schedules shall be deemed to modify the representations and
warranties of the Party contained in the section or subsection of this Agreement
to which it corresponds but not any other representation and warranty of the
Party in this Agreement unless (i) such disclosure item is expressly
cross-referenced as applying to such other representation and warranty of the
Party, or (ii) it can readily be inferred by a reasonable party, and is
reasonably obvious, without investigation or further diligence, that such item
is also applicable to another section of the Agreement.

 

47

--------------------------------------------------------------------------------


 

Inclusion of any items in the Disclosure Schedules does not constitute an
admission by a Party or otherwise imply that such matter is material and shall
not be deemed to establish a standard of materiality, does not represent a
determination that such item had or is reasonably likely to have a Material
Adverse Effect for the purposes of the Agreement, and does not represent a
determination by a Party that such item did not arise in the ordinary course of
business. The Parties intend that each representation, warranty, and covenant
contained herein shall have independent significance.  If any Party has breached
any representation, warranty, or covenant contained herein (or is otherwise
entitled to indemnification) in any respect, the fact that there exists another
representation, warranty, or covenant (including any indemnification provision)
relating to the same subject matter (regardless of the relative levels of
specificity) which the Party has not breached (or is not otherwise entitled to
indemnification with respect thereto) shall not detract from or mitigate the
fact that the Party is in breach of the first representation, warranty, or
covenant (or is otherwise entitled to indemnification pursuant to a different
provision).

 

8.11        Severability of Provisions.  If any covenant, agreement, provision
or term of this Agreement is held to be invalid for any reason whatsoever, then
such covenant, agreement, provision or term will be deemed severable from the
remaining covenants, agreements, provisions and terms of this Agreement and will
in no way affect the validity or enforceability of any other provision of this
Agreement.

 

8.12        Specific Performance.  Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any court of the United States
or any state thereof having jurisdiction over the Parties and the matter in
addition to any other remedy to which they may be entitled, at law or equity.

 

8.13        Delivery by Facsimile, etc.  This Agreement and any signed Contract
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or “PDF” transmission, shall be treated in all manner and respects as an
original Contract and shall be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person.  At the
request of any party hereto or to any such Contract, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such Contract shall raise the use of a
facsimile machine or “PDF” transmission to deliver a signature or the fact that
any signature or Contract was transmitted or communicated through the use of a
facsimile machine or “PDF” transmission as a defense to the formation of a
Contract and each such party forever waives any such defense.

 

8.14        Captions.  The captions used in this Agreement are for convenience
of reference only and do not constitute a part of this Agreement and shall not
be deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.

 

8.15        Consent to Jurisdiction.  THE PARTIES AGREE THAT JURISDICTION AND
VENUE IN ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL
PROPERLY AND EXCLUSIVELY LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE
COMMONWEALTH OF MASSACHUSETTS.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH ACTION.  THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER

 

48

--------------------------------------------------------------------------------


 

OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION.  THE PARTIES FURTHER
AGREE THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND
LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY
OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.

 

8.16        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT

 

[Remainder of Page Intentionally Left Blank]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

 

 

 

AGORA GROUP, INC.

 

 

 

By:

/s/ Ravi Mallik

 

Name:

Ravi Mallik

 

Title:

President & CEO

 

 

 

 

 

VIRTUSA CORPORATION

 

 

 

By:

/s/ Thomas R. Holler

 

Name:

Thomas R. Holler

 

Title:

EVP & Chief Strategy Officer

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SELLER STOCKHOLDER

 

 

 

By:

/s/ Ravi Mallik

 

Name:

Ravi Mallik

 

Title:

President & CEO

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------